--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this "Agreement") is entered into as of September
12, 2014 (the "Closing Date") by and between JASON C. JUNKINS, M.D., an
individual resident of the State of Alabama ("Seller"), and ACSH URGENT CARE
HOLDINGS, LLC, a Delaware limited liability company ("Buyer").


A.            Seller owns all of the issued and outstanding shares of common
stock (collectively, the "Shares"), of Mid-South Urgent Care, Inc., an Alabama
corporation (the "Company"); and


B.            Through the Company, Seller operates an urgent care, walk-in
medical business (the "Business") from leased premises located at 115 West Grand
Avenue Suite 90 Rainbow City, Alabama 35906 (the "Rainbow City Center") and 3029
Allison Bonnett Memorial Drive Hueytown, Alabama 35023 (the "Hueytown Center"
and together with the Rainbow City Center, collectively, the "Centers"); and


C.            Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, the Shares on the terms and subject to the conditions described in
this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual promises made
herein, and in consideration of the representations, warranties and covenants
contained herein, the parties agree as follows:


ARTICLE 1
 PURCHASE AND SALE
1.1           Purchased and Sale.  Subject to the terms and conditions set forth
in this Agreement, at the closing of the purchase and sale of the Shares
("Closing"), Seller shall sell to Buyer, and Buyer shall purchase from Seller,
the Shares, free and clear of all Liens (as defined in Section 1.6(a)) in
exchange for the Purchase Price (as defined in Section 1.2).
1.2           Purchase Price.  The aggregate consideration for the sale,
assignment, transfer and delivery of the Shares, subject to the adjustments
described in this Agreement, is $1,500,000 plus the value of the Sign-On Options
and the Springville Options (as adjusted, the "Purchase Price").  The Purchase
Price shall be paid, at Closing, as follows:
(a)            Buyer shall pay to Seller by wire transfer of immediately
available funds an amount equal to (the "Cash Purchase Price"): (i) the Purchase
Price, minus (ii) the aggregate value of all Liabilities (as defined in Section
2.12) of the Company other than (A) Current Liabilities (as defined in Section
1.4(a)(iii)) and (B) the capital leases identified on Schedule 2.12(a), minus
(iii) the initial principal balance of the Note (as defined in Section 1.2(b)).
(b)            The amount of $150,000, as may be adjusted pursuant to this
Agreement, shall be paid by delivery of a promissory note executed by Buyer in
favor of Seller in substantially the form attached as Exhibit A (the "Note"). 
Simple interest shall accrue on the outstanding principal balance of the Note at
the rate of 5% per annum.  The outstanding balance of principal and interest
shall be payable in two equal principal installments of $75,000, plus accrued
interest, on the first and second annual anniversaries of the Closing Date.

--------------------------------------------------------------------------------


1.3           Springville Consideration.
(a)            At Closing, Buyer will reimburse Seller for the amount reflected
on Schedule 1.3(a), which represents the out-of-pocket costs and expenses
reasonably incurred by Seller, and substantiated by proof of payment reasonably
satisfactory to Buyer, in connection with the development of the clinic to be
located in Springville, Alabama (the "Springville Clinic"); provided that in no
event shall the amount reimbursed exceed $36,000.00.
(b)            Pursuant to the Option Agreement (as defined in Section 1.6 (c)),
and as consideration for the performance of Seller's future services related to
the Springville Clinic, at Closing, Buyer will grant to Seller stock options
(the "Springville Options") at the closing market price on the Closing Date
entitling Seller to purchase an 15,000 shares of common stock of American
CareSource Holdings, Inc. ("Parent").  7,500 of the Springville Options will
vest, if at all, on the date the Springville Clinic is opened for business.  The
remaining 7,500 of the Springville Options will vest, if at all, on the on the
date the aggregate after-tax profit (determined on a cash basis) attributable to
the Springville Clinic (excluding all amounts collected from governmental
sources) equals the aggregate costs incurred by Company and Buyer after the
Closing Date in connection with the purchase, development, and operation of the
Springville Clinic plus the amounts reimbursed to Seller pursuant to Section
1.3(a).
1.4           Purchase Price Adjustment.  The Purchase Price shall be adjusted
in accordance with the provisions set forth in this Section 1.4.
(a)            The following terms shall have the following meanings for purpose
of this Agreement:
 (i)           "Closing Working Capital" means the Current Assets minus Current
Liabilities, determined as of the Closing Date.
 (ii)         "Current Assets" means the Company's cash (including all cash
deposited by the Seller into Company accounts on the Closing Date), cash
equivalents, the portion of the Company's inventory reasonably expected to be
used within 30 days after the Closing Date, the prepaid expenses incurred in the
ordinary course of business and set forth on Schedule 1.4(a)(ii), plus the
Accounts Receivable aged not more than 45 days, each determined as of the
Closing Date.   Buyer acknowledges that the Company can only run an Accounts
Receivable report for 30 or 60 days, so the parties agree that the 45-day
Accounts Receivable amount referenced in the previous sentence shall be
calculated by multiplying (i) the 30-day Accounts Receivable amount for the
Company as of August 31, 2014 times (ii) 137.50%.
 (iii)        "Current Liabilities" means the Company's trade payables, the
payment obligations under any capital leases, and any long-term debt, each to
the extent such obligations are due within 30 days after the Closing Date.
 (iv)       "Target Working Capital" means $192,537.00, which represents the
average expenses paid by the Company in each calendar month in calendar year
2014 in the ordinary course of operating the Business consistent with past
practices, adjusted for the compensation the parties contemplate being paid
under the Employment Agreement.
2

--------------------------------------------------------------------------------


 (v)         "Working Capital Adjustment" means the difference between the
Closing Working Capital and the Target Working Capital determined in accordance
with the terms of this Section 1.4.
(b)            Within 60 days after the Closing Date, Buyer shall prepare and
deliver to Seller a statement (the "Post-Closing Statement") setting forth
Buyer's calculation of the Closing Working Capital ("Post-Closing Calculation")
and an unaudited, accrual-based balance sheet for the Business as of the Closing
Date (the "Closing Balance Sheet").  The Closing Balance Sheet shall be prepared
without giving effect to the transactions contemplated by this Agreement (the
"Transactions"), and Seller shall bear any cost relating to the conversion of
the Closing Balance Sheet from a cash basis method of accounting to an accrual
basis utilizing Generally Accepted Accounting Principles.  The Post-Closing
Statement and the Post-Closing Calculation shall be prepared in accordance with
the cash basis of accounting, applied in a manner consistent with that used to
prepare the Prior-Year Financial Statements.
(c)            For 30 days after Buyer's delivery of the Post-Closing Statement
(the "Review Period"), Buyer shall provide Seller and Seller's respective
accounting representatives access to the Company's pre-Closing books and records
to confirm or object to the Post-Closing Calculation, provided that Seller shall
provide Buyer adequate advanced written notice to avoid any disruption or
interference with Buyer's operation of the Business.  Seller may object to the
Post-Closing Calculation by delivering a written statement to Buyer setting
forth Seller's objections in reasonable detail, indicating for each disputed
item, the amount and the basis for Seller's disagreement with such item (the
"Objection Statement").  If Seller fails to deliver the Objection Statement
before the expiration of the Review Period, the Post-Closing Calculation shall
be used to calculate the Working Capital Adjustment. If Seller delivers the
Objection Statement prior to the expiration of the Review Period, Buyer and
Seller shall negotiate in good faith to resolve such objections within 30 days
after the delivery of the Objection Statement (the "Resolution Period").  If
such objections are so resolved within the Resolution Period, the Post-Closing
Calculation with such changes as agreed upon in writing by Buyer and Seller,
shall be used to calculate the Working Capital Adjustment.
(d)            If Seller and Buyer fail to reach an agreement with respect to
all matters set forth in the Objection Statement prior to the expiration of the
Resolution Period, then the amounts remaining in dispute (the "Disputed
Amounts") shall be submitted for resolution to the Des Moines, Iowa office of
McGladrey, LLP (the "Independent Accountants"), who, acting as experts and not
arbitrators, shall resolve only the matters relating to the Disputed Amounts and
make adjustments to the Post-Closing Calculation, as they deem necessary.  All
adjustments shall be made by the Independent Accountants without regard to
materiality.  The Independent Accountants shall resolve the Disputed Amounts as
soon as practicable, but in any event within 30 days after engagement by Buyer
and Seller.  Upon resolution by the Independent Accountants, the resolved
Disputed Amounts together with all other amounts and items previously agreed
upon in the Post-Closing Calculation shall comprise the Working Capital
Adjustment.
3

--------------------------------------------------------------------------------


(e)            Seller shall pay a portion of the fees and expenses of the
Independent Accountants equal to full amount of such fees and expenses
multiplied by a fraction, the numerator of which is equal to the value of
Disputed Amounts resolved in favor of Buyer (that being the difference between
the Independent Accountants' determination and Seller's determination) and the
denominator of which is equal to the sum of the Disputed Amounts submitted to
the Independent Accountants for resolution.  Buyer shall pay that portion of the
fees and expenses of the Independent Accountants that Seller is not required to
pay.
(f)             Upon final determination of the Working Capital Adjustment, the
then-existing principal balance of the Note shall be adjusted by an amount equal
to the Working Capital Adjustment.  If the Working Capital Adjustment is a
positive number, the then-existing principal balance of the Note shall be
increased by an amount equal to the Working Capital Adjustment. If the Working
Capital Adjustment is a negative number, the then-existing principal balance of
the Note shall be decreased by an amount equal to the Working Capital
Adjustment.  The adjustment to the Note shall be effective for all purposes as
of the date the Post-Closing Statement is delivered if no Objection Statement is
timely delivered by Seller.  If an Objection Statement is timely delivered, the
adjustment to the Note shall be effective on the date all disputes are finally
resolved.  Any Note adjustment made pursuant to this Section 1.4 shall be
treated as an adjustment to the Purchase Price by Buyer and Seller for federal
and state income tax purposes.
1.5          Closing.  The Closing shall occur no later than September 30, 2014,
at the offices of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, 420 20th
Street North, Birmingham, AL 35203 (whether in person, through the delivery on
or prior to Closing of originally executed documents or scanned copies of
originally executed documents to the satisfaction of both parties);
provided that all conditions precedent and other matters required to be
completed as of Closing, have been or will be completed on such date.  Closing
shall be deemed to occur and shall be effective as of 12:01 a.m., Dallas, Texas
time on the Closing Date.  All events occurring at Closing shall be deemed to
occur simultaneously.
1.6           Seller Closing Deliveries.  At Closing, Seller shall deliver, or
cause to be delivered, to Buyer:
(a)            Stock certificates evidencing the Shares, free and clear of all
liens, pledges, security interests, conditions, claims, charges, or restrictions
of any kind (collectively, "Liens") relating to or encumbering the Shares or any
Company Asset, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, with all required stock transfer
tax stamps affixed thereto;
(b)            A counterpart to the Medical Director Employment Agreement, duly
executed by Seller in substantially the form attached as Exhibit B (the
"Employment Agreement");
(c)            In connection with the Employment Agreement, Seller shall deliver
an Stock Option Agreement in substantially the form attached as Exhibit C (the
"Option Agreement"), pursuant to which Parent will grant to Seller the
Springville Options and additional stock options (the "Sign-On Options")
entitling Seller to purchase 10,000 shares of common stock of Parent at the
prevailing market price as of the close of business on the Closing Date. The
Sign-On Options will vest ratably over a five-year period commencing on the
Closing Date, and will be subject, among other things, to Seller's continued
employment with Buyer or Buyer's Affiliates.
4

--------------------------------------------------------------------------------


(d)            A duly executed counterpart to a Negative Covenant Agreement
between Seller and Buyer (the "Negative Covenant Agreement") in substantially
the form of Exhibit D;
(e)            Evidence reasonably satisfactory to Buyer of the release of all
Liens on the Shares, the Company's Assets, or both, except for the Permitted
Liens (as defined in Section 2.5);
(f)             Copies of such officers' certificates, good standing
certificates, corporate approval documents, incumbency certificates and other
customary closing documents as Buyer may reasonably request; and
1.7           Buyer's Closing Deliveries.  At Closing, Buyer shall deliver to
Seller:
(a)            The Cash Purchase Price;
(b)            The Note, duly executed by Buyer;
(c)            A Guaranty, duly executed by Parent in favor of Seller in the
form attached hereto as Exhibit E;
(d)            The Option Agreement, duly executed by Parent;
(e)            A duly executed counterpart to the Employment Agreement; and
(f)            A duly executed counterpart to the Negative Covenant Agreement.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
By execution and delivery of this Agreement, Seller makes the following
representations and warranties to Buyer:


2.1           Organization; Qualification.  The Company is a general business
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Alabama.  The Company is qualified to do business and is in
good standing in the State of Alabama and in each other jurisdiction in which
the nature of the Business or the character of its Assets makes such
qualification necessary.  Seller has all requisite power and authority to own
the Shares.  The Company has all requisite power and authority to operate the
Business as presently conducted.
2.2           Authority and Binding Effect.  Seller has all requisite power and
authority to execute, deliver and perform Seller's respective obligations under
this Agreement, the Employment Agreement, the Option Agreement, the Negative
Covenant Agreement, the Note and all other documents, certificates, and
instruments executed in connection with the Transactions (collectively, the
"Transaction Documents"), as applicable, and to consummate the Transactions. 
The execution and delivery of, and performance under, the Transaction Documents
and the consummation of the Transactions have been duly authorized, and no other
action, approval, notice or consent on the part of Company or any third party is
necessary in order for Seller to consummate the Transactions or to execute,
deliver or perform Seller's obligations set forth in the applicable Transaction
Documents. Upon execution and delivery by Seller, this Agreement will constitute
(assuming, in each case, the due and valid authorization, execution and delivery
thereof by the other party thereto) legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with its terms except as such
enforceability may be limited by applicable law or equitable principles.
5

--------------------------------------------------------------------------------


2.3           Authority and Status of Shares.  All of the Shares have been duly
authorized, are validly issued, fully paid and non-assessable, and are owned of
record and beneficially by Seller, free and clear of all Liens, and immediately
after Closing, Buyer will own all of the Shares, free and clear of all Liens. 
All of the Shares were issued in compliance with all applicable laws and
regulations.  Neither the assignment, the delivery, nor, to Seller's knowledge,
the ownership of the Shares by Buyer will violate or be prohibited by any
applicable law or regulation.  None of the Shares were issued either in
violation of any agreement, arrangement or commitment to which Seller or the
Company is a party or in violation of any preemptive or similar rights of any
third party.  There are no outstanding or authorized (a) options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the capital stock of the Company or obligating
Seller or the Company to issue or sell any shares of capital stock of, or any
other interest in, the Company; (b) stock appreciation, phantom stock, profit
participation or other similar rights; or (c) voting trusts, shareholder
agreement, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Shares.
2.4           Organizational Documents.  Seller has delivered to Buyer copies of
the Amended and Restated Certificate of Formation, as amended, and Bylaws, each
of which is true, correct and now in effect in the form delivered or made
available to Buyer, and except as disclosed, there have been no amendments,
restatements or other modifications to such documents.  The Company does not
own, or have any interest in any shares or have an ownership interest in any
other entity.
2.5           Title to Assets.
(a)            The assets used or held for use in the operation of the Business
located at the Centers including, but not limited to, the assets set forth on
Schedule 2.5(a)(i) (the "Assets") are in good operating condition and repair,
and are adequate for the uses to which they are being put, and neither the
Centers nor any of the tangible Assets is in need of maintenance or repairs
except for ordinary, routine maintenance and repairs that are not material in
nature or cost.  The Assets shall not include the personal items of Seller and
the Service Providers located at the Centers and described on Schedule
2.5(a)(ii).
(b)            Company has good, clear, indefeasible, valid and marketable title
to, a valid leasehold interest in, or a valid and enforceable license or right
to use, as the case may be, the Assets free and clear of all Liens other than
those described on Schedule 2.5(b) (the "Permitted Liens").
6

--------------------------------------------------------------------------------


2.6           No Violation.  Upon timely completion of all of the Third Party
Requirements (as defined in Section 2.7), including the timely and proper filing
of all required filings by Buyer after the Closing Date, the execution, delivery
and performance by Seller of this Agreement and each other applicable
Transaction Document and the consummation of the Transactions will not (a)
constitute a violation of, conflict with or constitute a default under any term
or provision of any of Company's Amended and Restated Certificate of Formation,
as amended, and Bylaws; (b) constitute a violation of any statute, ordinance,
judgment, order, decree, regulation or rule of any court, governmental authority
or arbitrator or any license, permit or franchise applicable or relating to the
Shares or the Company, (c) result in a violation or breach by Seller or the
Company of, conflict with, constitute (with or without due notice or lapse of
time or both) a default by the Seller or the Company (or give rise to any right
of termination, cancellation, payment or acceleration) under or result in the
creation of any Lien upon any of the Assets, or (d) violate any other
restrictions of any kind to which the Company or the Shares are subject.
2.7           Consents and Approvals.  No consent, notice, approval, waiver, or
authorization is required to be given by, filed with, or obtained from any
governmental or other third party, except as set forth in Schedule 2.7 (the
"Third Party Requirements"), is required to execute, deliver or perform the
obligations under the applicable Transaction Documents or to consummate the
Transactions, including the purchase, sale and assignment of the Shares. 
Notwithstanding anything contained herein to the contrary, the parties
acknowledge that the Third Party Requirements will not be satisfied prior to
Closing and agree to work together to satisfy the Third Party Requirements
following the Closing.
2.8           Litigation.  Except as set forth in Schedule 2.8, to the knowledge
of Seller there is no action, lawsuit, administrative proceeding, condemnation,
arbitration, investigation or other proceeding (each, a "Legal Proceeding")
pending or threatened against, involving, or affecting Seller, Company, the
Shares, the Centers or the Business, at law or in equity, before any court,
administrative or arbitrative panel, or governmental or regulatory agency or
authority, and, to Seller's knowledge, no basis for any Legal Proceeding exists
that could affect Seller, Company, the Shares, the Centers or the Business.
2.9           Contracts.  Schedule 2.9 contains a list of each contract, lease,
license, purchase order, commitment, or other binding arrangement of Company or
Seller relating to the Business, whether written or oral (collectively, the
"Contracts"), each of which has been delivered or made available to Buyer (to
the extent in writing) or disclosed and described in reasonable detail to Buyer
(to the extent oral).  Except as otherwise indicated on Schedule 2.9, (a) to
Seller's knowledge, all of the Contracts are and after Closing will remain
valid, binding and enforceable in accordance with their respective terms and are
in full force and effect, (b) no default or alleged default by Seller or, to
Seller's knowledge, any other party to the Contracts exists, and, to Seller's
knowledge, no event or condition has occurred which with notice or lapse of
time, or both, would constitute a default under any of the Contracts, and (c)
Seller has not received written notice from any party to the Contracts to
cancel, terminate or amend any of the Contracts, and Seller has no reason to
believe any party is contemplating canceling, terminating or amending any of the
Contracts.
7

--------------------------------------------------------------------------------


2.10        Payors and Vendors.
(a)            Schedule 2.10(a) sets forth a complete and correct list of the
names of the top ten (based on amounts paid) suppliers and vendors to whom
Company has paid consideration for goods or services rendered in the preceding
calendar year ("Material Suppliers").  Company has not received any written
notice and Seller is not aware and has no reason to believe, (i) that a dispute
of any kind exists or could reasonably arise as a result of events or
occurrences that took place prior to the Closing Date with any of the Material
Suppliers, or (ii) that any of the Material Suppliers have ceased, or intend to
cease, to supply goods or services to Company or to otherwise terminate or
materially reduce its relationship with Company.
(b)            Schedule 2.10(b) sets forth a complete and correct list of (i)
the names and addresses of each governmental and commercial payor who has paid
consideration to Company for services rendered for Company's benefit in the
immediately preceding calendar year (the "Payors"), and (ii) the top five
Payors, based on the amount received by Company in the preceding calendar year. 
To Seller's knowledge, Company and Seller have good, working relationships with
all Payors, and neither Company nor Seller have received any written notice, and
Seller has no reason to believe, that any Payor is considering discontinuing its
relationship with Company or to deny any claims submitted to such Payor by
Company or any provider providing services on behalf of Company.
2.11        Financial Condition.  Schedule 2.11 contains (i) unaudited financial
statements of Company consisting of the balance sheet of the Business as of
December 31 for each of years 2012 and 2013, and the related statements of
income and cash flow for such periods (the "Prior-Year Financial Statements"),
(ii) unaudited balance sheet and statement of income for the
current-year-to-date ("Current-Year Financial Statements" and together with the
Prior-Year Financial Statements, collectively, the "Financial Statements"). The
Financial Statements fairly present in all material respects, in accordance with
the cash-basis method of accounting applied by Company on a consistent basis,
the financial position of Company as of the respective dates thereof and the
results of operations of Company for the respective periods therein.
2.12        Liabilities.
(a)            The Company has no liabilities, obligations or commitments of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise
("Liabilities"), except for those which (i) have been incurred in the ordinary
course of the Company's Business consistent with past practice, (ii) are
reflected in the Current-Year Financial Statements, (iii) are disclosed in
Schedule 2.12(a), or (iv) are not, individually or in the aggregate, material in
amount.  To Seller's knowledge, no facts or circumstances have occurred or exist
that could reasonably be expected to lead to any such Liabilities, except for
those which (i) have been incurred in the ordinary course of the Company's
Business consistent with past practice, (ii) are reflected in the Current-Year
Financial Statements, (iii) are disclosed in Schedule 2.12(a), or (iv) are not,
individually or in the aggregate, material in amount.  All Liabilities were
incurred in the ordinary course of the Business and do not relate to any failure
to perform, improper performance, warranty or other breach, default or violation
by Seller, the Company or any employee, officer or agent thereof.
(b)            Except for the Liabilities set forth on Schedule 2.12(b) (the
"Guaranteed Liabilities"), neither Seller nor any third party has personally
guaranteed the payment or performance of any of the Company's Liabilities.
8

--------------------------------------------------------------------------------


2.13        Insurance; Malpractice.
(a)            At all times during the operation of the Business, Company has
maintained comprehensive insurance coverage of a type and with policy limits
that Company deems adequate for the normal operation of the Business.  Schedule
2.13(a) sets forth a list of each insurance policy (including other policies
providing property, casualty, liability, professional liability for Clinical
Providers, and workers' compensation coverage and bond and surety arrangements)
to which Company is currently a party, a named insured, or otherwise the
beneficiary of coverage, and the applicable policy limits for each.
(b)            To Seller's knowledge, with respect to each such insurance
policy: (i) the policy is legal, valid, binding, enforceable, and in full force
and effect in all respects; (ii) neither Seller, nor any other licensed
healthcare providers including any physician, nurse practitioner or physician
assistant that provides services in connection with the Business (whether
employed or contracted, collectively, the "Clinical Providers"), nor any other
party to the policy is in breach or default (including with respect to the
payment of premiums or the giving of notices), and no event has occurred which,
with notice or the lapse of time, would constitute such a breach or default, or
permit termination or modification of such policy; and (iii) no party to the
policy has repudiated any provision of such policy.  Company does not
participate in any self‑insurance or other similar program.  To Seller's
knowledge, none of the Clinical Providers have ever been denied coverage for
professional liability insurance by an insurance agency or carrier.  Seller or
the Company has maintained uninterrupted professional liability insurance
coverage for the actions and omissions occurring in connection with the
operation of the Business for the entire period in which the Business has
operated.
(c)            Schedule 2.13(c) sets forth a list of all claims against the
Company's insurance for any loss in excess of $10,000 (per occurrence) filed by
or against the Company, Seller or any other Clinical Provider, including claims
for workers compensation, general liability, environmental liability and
professional malpractice liability claims.
2.14        Intellectual Property Rights.  Except as set forth on Schedule 2.14
and except for off‑the‑shelf software licenses, Company does not possess any
rights in or to, does not own, and is not a licensee in respect of any patents,
websites, URLs, webpages, trademarks, service marks, trade names, copyrights,
inventions, specialized treatment protocols, or other intellectual property.  No
legal proceeding is pending or has been made to the effect that the present or
past operations of Company infringe upon or conflict with the asserted rights of
others to any patents, patent rights, trade names, trademarks, service marks,
copyrights, inventions, specialized treatment protocols or other intellectual
property.  Company and Seller have the sole and exclusive right to use the items
described on Schedule 2.14 as currently being used by the Company and the Seller
without infringing on or violating the rights of any third party.
9

--------------------------------------------------------------------------------


2.15        Payor Contracts.  Company is certified, licensed, and eligible in
all respects, and each Clinical Provider is appropriately credentialed, as
applicable, for participation and reimbursement under the Payor's programs for
healthcare reimbursement (collectively, "Payor Programs").  Company and each
applicable Clinical Provider is authorized to receive reimbursement under the
Payor Programs under valid provider numbers and provider agreements. All
necessary certifications and contracts required for participation in such
programs are in full force and effect and have not been amended or otherwise
modified, rescinded, revoked or assigned, and, to Seller's knowledge, no
condition exists or event has occurred which in itself or with the giving of
notice or the lapse of time or both would result in the suspension, revocation,
impairment, forfeiture or non-renewal of any such Payor Program.  Company is in
compliance with all requirements of all such Payors.  Neither Seller nor, to
Seller's knowledge, any Clinical Provider has any financial relationship
(whether investment interest, compensation interest, or otherwise) with any
entity to which any of such individual refers patients, except for such
financial relationships that qualify for exceptions to state and federal laws
restricting physician referrals to entities in which they have a financial
interest.  Seller has reviewed the following government sponsored website:
http://exclusions.oig.hhs.gov and neither Seller nor any of the other Clinical
Providers has been excluded, or is currently pending exclusion, from
participation in any federal or state-funded health benefits program (including,
without limitation, Medicare, Medicaid and CHAMPUS/TRICARE) or any federal
procurement or non-procurement program.  Neither the execution and delivery of
this Agreement nor the consummation of the Transactions will result in the
termination, suspension, revocation or violation of any Payor Program contract
to which the Company or, to Seller's knowledge, any Clinical Provider is a party
and, upon completion of all the Third Party Requirements, including the timely
and proper filing of all required filings under the Payor Program contracts by
Buyer after the Closing Date, each such Payor Program contract will remain
vested in and inure to the benefit of the Company after the consummation of the
Transactions.
2.16        Compliance With Laws.
(a)            With respect to the Centers, the Assets, and the Business, the
Company is in material compliance with all applicable state and federal laws,
ordinances, regulations, rules, orders, injunctions, decrees or other
requirements of any court or federal, state, county, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
(including, without limitation, civil rights laws, fire codes, confidentiality
laws, record and document maintenance laws, zoning ordinances, building,
occupancy and use restrictions, and public and occupational health and safety
codes), including all applicable state and federal health care laws, rules,
regulations, ordinances and orders (collectively, the "Health Care Laws"),
including those relating to the payment or receipt of illegal remuneration,
(such as 42 U.S.C. § 1320a-7b(b) (Anti-Kickback Statute), 42 U.S.C. 1395nn
(Stark Law), 42 U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b(a), 42 U.S.C. §
1320a-7b(c), the administrative False Claims Act (42 U.S.C. § 1320a-7b(a)), the
Civil False Claims Act (31 U.S.C. § 3729, et seq.), Patient Protection and
Affordable Care Act, as amended by the Health Care and Education Affordability
Act, the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C.
§ 1320d, et seq.) ("HIPAA") ownership custody and retention of the patient
records and the pharmaceutical inventory, the splitting of medical fees with
nonlicensed persons, and the supervision of and delegation of authority to
advanced practice nurses, nurse practitioners, and physician assistants.  Except
as described in Schedule 2.16(a), neither Seller nor to the knowledge of Seller,
the Company have received any notice of (a) any violation of any such laws,
ordinances, regulations, rules, orders, injunctions, decrees or other
requirements since the date of the Company's incorporation, or (b) any pending
(or present intent of any governmental agency or authority to pursue any)
inspection or audit relating to any such laws, ordinances, regulations, rules,
orders, injunctions, decrees or other requirements.
10

--------------------------------------------------------------------------------


(b)            Neither Seller nor, to Seller's knowledge, any other Clinical
Provider has engaged in any activities which are prohibited under any Health
Care Laws, or the regulations promulgated thereunder pursuant to such statutes,
or related state or local statutes or regulations, or which are prohibited by
rules of professional conduct, including the following:  (i) knowingly and
willfully making or causing to be made a false statement or representation of a
fact in any application for any benefit or payment; (ii) knowingly and willfully
making or causing to be made any false statement or representation of a fact for
use in determining rights to any benefit or payment; (iii) knowingly and
willingly concealing any event affecting the initial or continued right to
receive any benefit or payment with intent to fraudulently secure such benefit
or payment either in an amount or quantity greater than that which is due or
authorized; or (iv) knowingly and willfully soliciting or receiving any
remuneration (including any kickback, bribe, or rebate), directly or indirectly,
overtly or covertly, in cash or in kind or offering to pay or receive such
remuneration (A) in return for referring an individual to a person for the
furnishing or arranging for the furnishing or any item or service for which
payment may be made in whole or in part by Medicare, Medicaid or TRICARE or (B)
in return for purchasing, leasing, or ordering or arranging for or recommending
purchasing, leasing or ordering any good, facility, service or item for which
payment may be made in whole or in part by Medicare, Medicaid  or TRICARE.
2.17        Licenses and Clinical Providers.
(a)            Seller and the Company have all licenses, registrations, permits,
accreditations, and approvals issued by applicable state or federal agencies or
accreditation bodies, each of which is in good standing and in full force and
effect, necessary for Company to operate the Business at the Centers in
compliance with all applicable laws (the "Permits").  Schedule 2.17(a) sets
forth a list of the Permits.  Neither Seller nor the Company has received
written notice, and to Seller's knowledge, there is no reason to believe that
any of such Permits may be revoked or not timely renewed.
(b)            Seller and, to Seller's knowledge, all other Clinical Providers
have all licenses, certificates, registrations, permits, accreditations, and
approvals required by all applicable state or federal health care agencies or
accreditation bodies, each of which is in good standing and in full force and
effect, in order to engage in the professional activities for which such
Clinical Provider is engaged or employed.  Seller has delivered or made
available to Buyer true and correct copies of the medical license, DEA
certificates, social security numbers, Medicare NPI and/or UPIN numbers, and any
other identifying information used by each Clinical Provider in such
individual's professional practice.  Each of the Clinical Providers is duly
licensed to practice their respective profession in the State of Alabama and, to
Seller's knowledge, at no time in the last five years have any license of the
Clinical Providers been, and no license of the Clinical Providers is currently,
suspended, revoked or subject to disciplinary action by the applicable state
licensing agency.  To Seller's knowledge, no Clinical Provider has had their
privileges to practice at any healthcare institution terminated or restricted
since January 1, 2006.
11

--------------------------------------------------------------------------------


2.18        Environmental Matters.  No action or omission by or on behalf of the
Company has resulted in any material noncompliance with any applicable statutes,
laws, rules, regulations and binding governmental determinations relating to
environmental, health and safety matters (including, without limitation, those
relating to toxic or hazardous substances), including, without limitation, the
Clean Air Act, the Clean Water Act, the Solid Waste Management Act (as amended
by the Resource Conservation and Recovery Act), the Comprehensive Environmental
Response, Compensation and Liability Act (as amended by the Superfund Amendments
and Reauthorization Act), the Emergency Planning and Community Right-to-Know
Act, the Toxic Substances Control Act and the Occupational Safety and Health
Act.  To Seller's knowledge, no conditions or circumstances exist with respect
to the Company, the Centers or the Business that could give rise to any remedial
action under, or impose any liability on Company with respect to, any statute,
law, rule, regulation or binding governmental determination regarding any
environmental, health or safety matters.
2.19         Inventory.  All inventory of the Company, whether or not reflected
in the Current-Year Financial Statements, consists of a quality and quantity
usable and salable in the ordinary course of the Company's Business consistent
with past practice, except for obsolete, damaged, spoiled, or slow-moving items
that have been written off or written down to fair market value or for which
adequate reserves have been established.  All such inventory is owned by Company
free and clear of all Liens, and no inventory is held on a consignment basis. 
The quantities of each item of inventory are not excessive, but are reasonable
in the present circumstances of the Company.
2.20        Accounts Receivable. All accounts receivable attributable to goods
sold or services rendered in the operation of the Business (the "Accounts
Receivable"), (a) have arisen from bona fide transactions involving the sale of
goods or the rendering of services in the ordinary course of Company's operation
of the Business, consistent with past practice; (b) constitute only valid,
undisputed claims of Company not subject to claims of set-off or other defenses
or counterclaims; and (c) subject to a reserve for bad debts consistent with the
Company's and each applicable Payor's past practices, arising after the date of
the Current-Year Financial Statements, on the accounting records of the
Business, are collectible in full within 90 days after billing.
2.21        Service Providers.
(a)            Schedule 2.21(a) contains (i) a current, correct and complete
list of the names of all individuals and entities employed or engaged (as
independent contractors) by the Company or Seller in connection with the
Business, including the Clinical Providers (collectively, the "Service
Providers"); (ii) a summary of each Service Provider's current compensation
rate, along with any annual bonus, additional compensation whether current,
deferred, promised, accrued, or payable to each such Service Provider for
services rendered or to be rendered through the period ending as of the Closing
Date and an explanation of the applicable formula or calculation method used to
arrive at such bonus or additional compensation; (iii) a list of all Service
Providers who are party to a written employment agreement, independent
contractor agreement, or other written agreement with Company; and (iv) a list
of all Service Providers that have given notice to Seller or Company of a
present intention to terminate such Service Provider's relationship with the
Company.  Seller has delivered or made available to Buyer copies of all written
agreements between the Company and any Service Provider as of the Closing Date
and all employee or contractor manuals, materials, policies, procedures and
work-related rules applicable to employees or independent contractors providing
services to the Business.
12

--------------------------------------------------------------------------------


(b)            Except as set forth in the written agreements described in
Schedule 2.21(a), all employees are employed on an "at will" basis, and Company
is not a party to any oral (express or implied) or written employment
agreements, consulting agreements, or other agreements that contains any
severance or termination pay obligations.  Each Service Provider has been
correctly classified and treated (for withholding and all other purposes) as an
employee or independent contractor, as the case may be, and no Service Provider
classified by Company as an independent contractor is entitled to overtime,
benefits, or compensation of any kind, under any benefit plan of Company.  Each
employee classified as "exempt" from overtime under the Fair Labor Standards Act
and any applicable state laws governing wages, hours, and overtime pay has been
properly classified as such, and each non "exempt" employee has been properly
classified in accordance therewith and has been paid overtime wages consistent
with applicable law. There are no actions pending or, to the knowledge of
Seller, threatened against Company  by any governmental authority or arbitrator
in connection with the employment of any current or former Service Provider,
including any claim relating to unfair labor practices, employment
discrimination, harassment, retaliation, equal pay, wage and hours or any other
employment related matter arising under applicable laws.
(c)            Company is and has been in compliance with all applicable laws
pertaining to employment and employment practices, including all laws relating
to labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers' compensation,
leaves of absence and unemployment insurance. There are no actions pending or,
to Seller's knowledge, threatened against Company by or with any governmental
authority or arbitrator in connection with the employment of any current or
former Service Provider, including, without limitation, any claim relating to
unfair labor practices, employment discrimination, harassment, retaliation,
equal pay, wage and hours or any other employment related matter arising under
applicable laws.
2.22        Employee Benefit Plans. Except as set forth on Schedule 2.22,
Company has not established, sponsored, contributed to, or maintained, nor is
Company obligated to make contributions to or under or otherwise participate in,
(i) any bonus or other type of incentive compensation plan, program, agreement,
policy, commitment, contract or arrangement (whether or not set forth in a
written document); (ii) any pension, profit sharing, retirement or other plan,
program or arrangement; or (iii) any other Benefit Plan, fund or program,
including, but not limited to, those described in Section 3(3) of ERISA.  All
such plans listed on Schedule 2.22 (collectively, the "Benefit Plans") have been
operated and administered in accordance with all applicable laws, rules and
regulations, including without limitation ERISA, the Code, Title VII of the
Civil Rights Act of 1964, as amended, the Equal Pay Act of 1967, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and the related rules
and regulations adopted by those federal agencies responsible for the
administration of such laws.  No act or failure to act by the Company has
resulted in or constituted a "prohibited transaction" (as defined in ERISA) with
respect to any of the Benefit Plans.  No "reportable event" (as defined in
ERISA) has occurred with respect to any of the Benefit Plans.  Company has not
previously made, is not currently making and is not obligated in any way to
make, any contributions to any multi-employer plan within the meaning of the
Multi-Employer Pension Plan Amendments Act of 1980. To Seller's knowledge, no
provision under any of the Benefit Plans could: (i) result in the payment to any
employee, director or consultant of any money or other property; (ii) accelerate
the vesting of or provide any additional rights or benefits (including funding
of compensation or benefits through a trust or otherwise) to any employee,
director or consultant, except as a result of any partial plan termination
resulting from this Agreement; or (iii) limit or restrict the ability of Buyer
or its Affiliates to merge, amend or terminate any of the Benefit Plans, in each
case, as a result of the execution of this Agreement.  For purpose of this
Agreement, the term "Affiliate" shall have the meaning set forth in Rule 12b-2
of the regulations promulgated under the Securities Exchange Act of 1934, as
amended.
13

--------------------------------------------------------------------------------


2.23        Books and Records. The minute books and stock record books of
Company, all of which have been made available to Buyer, (a) are complete and
correct and have been maintained in accordance with sound business practices,
and (b) contain accurate and complete records of all meetings, and actions taken
by written consent of, the shareholders, the board of directors and any
committees of the board of directors of the Company, and no meeting, or action
taken by written consent, of any such shareholders, board of directors or
committee has been held for which minutes have not been prepared and are not
contained in such minute books.
2.24        Absence of Certain Changes.  Except as set forth on Schedule 2.24,
since June 26, 2014 (the execution date of the Letter of Intent relating to the
Transactions), the Company has not:
(a)            Paid any expense (including any capital expenditure) or incurred
any Liability relating to the Business (other than for professional services
rendered in connection with the Transactions) in excess of $5,000 or which could
reasonably be expected to exceed $5,000, other than in the ordinary course of
operating the Business, consistent with past practice;
(b)            Sold, transferred or contracted to sell or transfer any Asset,
other than in the ordinary course of operating the Business, consistent with
past practice;
(c)            Mortgaged, pledged or subjected to any Lien, charge or other
encumbrance any of the Assets or the Shares;
(d)            Except for normal annual increases consistent as to timing and
amount with past practice, granted, paid, or promised to pay any bonus or
increase in the salary or rate of pay of any Service Provider;
(e)            Except for the Transaction Documents, entered into any contract
or transaction other than in the ordinary course of operating the Business,
consistent with past practice;
(f)             Authorized, declared, or paid any dividends or distributions, in
cash or in kind, or otherwise transferred any Assets to Seller or any third
party on account of rights in or to securities of the Company;
(g)            Issued any shares, membership interests or other securities,
profit-sharing interest or voting interest in Seller, or any agreements,
warrants or options to purchase or acquire any equity interest in the Company;
or
(h)            Experienced, and Seller does not reasonably expect the Company to
experience, any damage, destruction, loss (whether or not covered by insurance)
or other material adverse change (including the loss or termination of any
patient, customer or supplier) that had or may have, individually or in the
aggregate, a material adverse effect on the Assets, the Business, the Centers or
the financial condition of Company.
14

--------------------------------------------------------------------------------


2.25        Taxes.  The Company and Seller have timely filed all tax returns
required to be filed by the Company or Seller in the past three (3) years and
have timely made all payments of taxes, including any interest, penalty or
addition thereto, (whether or not reflected on any such tax return) with respect
to income taxes, real and personal property taxes, sales taxes, use taxes,
employment taxes, excise taxes and all other taxes due and payable on or before
the Closing Date.  All such tax returns are complete and accurate in all
respects and each properly reflects the transactions consummated and the
relevant taxes for the periods covered by such tax returns in accordance with
applicable tax law.  Neither the Company nor Seller has any outstanding tax
liability, except for taxes attributable to the portion of the tax year
immediately preceding the Closing Date, which tax is not yet due and payable. 
Neither the Company nor Seller has received any notice that any tax deficiency
or delinquency has been asserted against or in connection with Company, the
Assets, the Centers or the Shares.  There are no pending or threatened audits
relating to taxes of Seller or the Company, and neither Seller nor the Company
is currently the beneficiary of any waiver of any statute of limitations in
respect of taxes nor of any extension of time within which to file any tax
return or to pay any tax assessment or deficiency.  There are no Liens relating
to taxes on or, to the knowledge of Seller, threatened against Seller, the
Company, the Assets, the Shares, or the Centers.  All taxes required by law to
have been withheld or collected by Seller or the Company have been timely
withheld or collected and, to the extent required, have been timely remitted to
the proper governmental authority.  Neither Seller nor the Company has been a
party to any tax allocation or sharing agreement or a member of any affiliated
group of corporations filing a consolidated federal income tax return.
2.26        Clinical Trials.  During the period Seller has owned any of the
Shares, no clinical trials or research procedures or studies involving patients
have been performed at the Centers.
2.27        Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Seller.
2.28        No Misrepresentations.  The representations and warranties made by
Seller in this Agreement are true, complete and correct in all respects as of
the Closing Date.  No representation or warranty by Seller in this Agreement
(including the statements made in the Schedules to this Agreement) or in any
other applicable Transaction Document contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.
2.29        Knowledge. Certain of the representations set forth in this
Agreement are qualified by the "knowledge" of Seller.  For purposes of this
Agreement, Seller's "knowledge" shall mean the knowledge of Seller after due and
reasonable inquiry as the President of the Company, and Seller shall be
responsible for all facts which Seller knows or should have known as a result of
such inquiry.
15

--------------------------------------------------------------------------------


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer makes the following representations and warranties to Seller:


3.1          Organization.  Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
3.2           Authority and Binding Effect.  Buyer has all requisite power and
authority to execute, deliver and perform Buyer's respective obligations under
each of the applicable Transaction Documents and to consummate the
Transactions.  The execution and delivery of, and performance under, the
Transaction Documents and the consummation of the Transactions have been duly
authorized, and no other action, approval, notice or consent on the part of
Buyer in order for Buyer to consummate the Transactions or to execute, deliver
or perform Buyer's obligations set forth in the Transaction Documents. Upon
execution and delivery by Buyer, this Agreement will constitute (assuming, in
each case, the due and valid authorization, execution and delivery thereof by
the other party thereto) legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with its terms except as such
enforceability may be limited by applicable law or equitable principles.
3.3           Investment Purpose.  Buyer is acquiring the Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof.  Buyer acknowledges that the
Shares are not registered under the Securities Act of 1933, as amended, or any
state securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.
3.4           Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Buyer.
3.5           No Misrepresentations.  The representations and warranties made by
Buyer in this Agreement are true, complete and correct in all respects as of the
Closing Date.  No representation or warranty by Buyer in this Agreement or any
other Transaction Document contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements contained herein
or therein, in light of the circumstances in which they are made, not
misleading.
ARTICLE 4
COVENANTS
4.1           Public Announcement.  Prior to Buyer's filing of the Form 8-K
reporting the Closing of the Transactions, which Buyer may do without consent of
or notice to Seller, neither Seller, Buyer nor any of their Affiliates shall
make, or permit any agent or Affiliate to make, any public statements, including
any press release or public statement with respect to the Transactions without
the prior written consent of the other party (which consent will not be
unreasonably withheld or delayed) except as required by applicable law.
16

--------------------------------------------------------------------------------


4.2           Springville Lease Agreement.
(a)            Company and Springvest, LLC, a Delaware limited liability company
are party to that certain Commercial Lease and Option to Purchase Agreement,
dated as of April 17, 2014, as amended by that certain First Amendment to
Commercial Lease and Option to Purchase Agreement dated July 8, 2014, and as
further amended by that certain Second Amendment to Commercial Lease and Option
to Purchase Agreement and Assignment of Purchase Option Rights, dated July 30,
2014 (the "Second Amendment" and together with the original lease and the first
amendment, collectively, the "Existing Lease").  Pursuant to the Second
Amendment, Company assigned the option to purchase the land and improvements
described in the Existing Lease (the "Springville Premises") to Jason Junkins,
MD, LLC, an Alabama limited liability company ("Springville Landlord"). 
Springville Landlord intends to exercise its purchase option under the Existing
Lease within the 90-day period following the "Commencement Date" (as such term
is defined in the Existing Lease).
(b)            Buyer and Seller (in Seller's capacity as sole member of
Springville Landlord) shall negotiate in good faith to enter into a lease
agreement concerning the Springville Premises (the "Springville Lease")
contemporaneously with the closing of Springville Landlord's acquisition of the
Springville Premises.  The Springville Lease shall provide for, among other
things, (a) an initial term of 10 years, with Buyer retaining two, five-year
extension options, and (b) a monthly rental rate equal to the applicable rental
rate set forth in the Existing Lease as of the date of the Springville
Landlord's closing (subject to increase as set forth Existing Lease).
(c)            If Springville Landlord does not execute its purchase option
within 30 months after the "Commencement Date" (as defined in the Existing
Lease), Seller shall cause Springville Landlord to assign all of its rights and
interests with respect to such purchase option to Buyer for no consideration,
and the parties shall mutually cooperate to obtain any consents or
authorizations required by the landlord under the Existing Lease to effectuate
such assignment.
4.3           Guaranteed Liabilities.  Buyer shall cause for Seller to be
released as a guarantor of the Guaranteed Liabilities no later than 60 days
after Closing.  Buyer hereby agrees to fully indemnify Seller for any payments
made by Seller under any Guaranteed Liabilities after the Closing Date.
4.4           Income Taxes.  Immediately upon Closing, Company's election to be
taxed as an S-Corporation will terminate as a matter of law.  In connection with
such termination, pursuant to applicable provisions of the Internal Revenue Code
of 1986, as amended, and Treasury Regulations promulgated thereunder, the
Company's tax books shall be closed, and items of income, gain, loss, deduction
and credit shall be specifically allocated to short taxable year in which such
items are recognized under the cash basis method of accounting, and not pro rata
across the entire calendar year.  Seller, at Seller's sole cost and expense,
shall timely prepare and file the Company's final S-Corporation federal and
state tax returns (including any informational returns) for the period ending on
the Closing Date.  Except as described in the previous sentence, Buyer shall
bear all costs and expenses relating to the taxes of the Company after the
Closing Date.
17

--------------------------------------------------------------------------------


4.5           Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration, and other such taxes and fees (including any penalties and
interest) incurred in connection with the Transactions, this Agreement and the
other applicable Transaction Documents (including any real property transfer tax
and any other similar tax) shall be borne and paid by Seller when due.  Seller
shall, at Seller's own expense, timely file any tax return or other document
required to be filed or reported in connection with the Transactions.
4.6           Consents.  Seller shall use Seller's reasonable best efforts to
give or to cause the Company to give all notices to, and obtain or cause the
Company to obtain all consents from, all required third parties as described in
Schedule 2.7.
4.7           Resignation of Directors and Officers.  At Closing, the Company
and Seller shall cause all members of the Board of Directors, and all elected
officers, of the Company to resign, effective prior to or contemporaneously with
Closing.
4.8           Negative Covenants.  Seller acknowledges (a) the covenants set
forth in the Negative Covenant Agreement are an essential part of this Agreement
and that, but for the agreement of Seller to comply with such covenants, Buyer
would not have entered into this Agreement, (b) that the covenants contained in
the Negative Covenant Agreement are a condition precedent to Buyer's entering
into this Agreement, and (c) that the restrictions set forth in the Negative
Covenant Agreement are reasonable and necessary to protect the legitimate
business interests and investment of Buyer after Closing.
4.9           Payment of Expenses.  Except as set forth herein, Buyer and Seller
shall bear their own expenses, including legal and accounting expenses, incurred
in connection with the negotiation and implementation of the Transactions.
4.10        Further Assurances.  Each party to this Agreement, from and after
Closing, upon the reasonable request of any other party hereto and without
further consideration, shall (a) execute and deliver to the requesting party
such documents and further assurances and (b) take such other actions in order
to carry out the purposes and intentions of this Agreement and the other
applicable Transaction Documents.
4.11        Seller Access to Medical Records.  Following the Closing Date, to
the extent permissible under applicable law, Buyer shall grant Seller reasonable
access to all charts, data and other records created in connection with Seller's
rendition of professional services.  Any costs or expenses incurred in
fulfilling Seller's requests shall be borne by Seller at the applicable rates
then existing for production of patient record requests as allowed under
applicable law.  Notwithstanding the foregoing, the parties agree that to the
extent that such charts, data and other records created in connection with
Seller's rendition of professional services are in electronic form, there shall
be no charge to Seller for delivering such items to Seller in electronic form.
4.12         Buyer Filings.  Following the Closing Date, Buyer shall timely
complete all Third Party Requirements.
18

--------------------------------------------------------------------------------


ARTICLE 5
INDEMNIFICATION
5.1           Survival.  Except with respect to the Fundamental Representations
(as defined below), which shall survive until each of their applicable statute
of limitations, the representations and warranties in this Agreement shall
survive Closing and shall remain in full force and effect for a period of 18
months.  All covenants and agreements of the parties contained herein shall
survive Closing until fully performed or satisfied unless otherwise explicitly
specified herein.  The term "Fundamental Representations" means the
representations of Seller set forth in Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.15,
2.16 (but only with respect to the portions applicable to compliance with Health
Care Laws), and 2.25 and the representations of Buyer set forth in Sections 3.1,
3.2, and 3.3.  Notwithstanding the foregoing, any notice given in good faith,
with reasonable specificity (to the extent known at such time), in writing and
in accordance with the procedures set forth in Section 5.8, by the non-breaching
party to the breaching party prior to the expiration date of the applicable
survival period shall not be barred by the expiration of the relevant
representation or warranty and any such claims shall survive until finally
resolved.
5.2           Indemnification by Seller.  Subject to the limitations set forth
in this Article 5, Seller shall indemnify and defend Buyer and its Affiliates
(collectively, the "Buyer Indemnified Parties") against, and shall hold harmless
each of them against, and shall pay and reimburse each of them for, any and all
liabilities, losses, damages, claims, actions, suits, demands, causes of action,
costs, expenses, interest, awards, judgments and penalties of any nature
whatsoever (including, without limitation, reasonable legal costs and expenses)
("Losses"), arising or resulting from:
(a)            Any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement, or any other applicable
Transaction Document, as of the Closing Date;
(b)            Any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement or any other
applicable Transaction Document;
(c)            Any Liabilities relating to or arising from events, occurrences,
acts or omissions unrelated to the Company's operation of the Business,
including any claims for professional malpractice relating to Seller's rendering
(or failure to render) professional medical services at locations other than the
Centers; or
(d)            Any Liabilities for any overpayment, false claim amounts,
violation of any Health Care Law, or any other amounts otherwise owed by Seller
or the Company to any third party, including any Payors or patients for services
rendered prior to the Closing Date.
5.3           Indemnification by Buyer.  Subject to the limitations set forth in
this Article 5, Buyer shall indemnify and defend Seller and his Affiliates
(collectively, the "Seller Indemnified Parties") against, and shall hold each of
them harmless from and against, and shall pay and reimburse each of them for,
any and all Losses arising or resulting from:
(a)            Any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement, or any other applicable
Transaction Document, as of the Closing Date;
(b)            Any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement or any other
applicable Transaction Document; or
19

--------------------------------------------------------------------------------


(c)            Any Liabilities for any overpayment, false claim amounts,
violation of any Health Care Law, or any other amounts otherwise owed (i) by the
Company to any third party, including any Payors or patients for services
rendered after to the Closing Date or (ii) by the Buyer or its Affiliates to any
third party, including any Payors or patients; provided that Buyer shall have no
obligation under this Section 5.3(c) if Seller is partially or fully responsible
for such amount owed.
5.4           Limitation of Liability.
(a)            The maximum aggregate liability of Seller to all Buyer
Indemnified Parties for all Losses to which such persons are entitled to seek
indemnification under Section 5.2 shall be an amount equal to the Purchase
Price.  Notwithstanding the foregoing limitations, nothing contained herein
shall limit or restrict Buyer's right to maintain or recover any amounts in
connection with any action or claim based upon Seller's fraud, intentional
misstatement, willful misconduct or under any provision of this Agreement or the
other applicable Transaction Documents not expressly limited by this Section
5.4.
(b)            The maximum aggregate liability of Buyer to all Seller
Indemnified Parties for all Losses to which such persons are entitled to seek
indemnification under Section 5.3 shall be an amount equal to the Purchase
Price.  Notwithstanding the foregoing limitations, nothing contained herein
shall limit or restrict Seller's right to maintain or recover any amounts in
connection with any action or claim based upon Buyer's fraud, intentional
misstatement, willful misconduct or under any provision of this Agreement or the
other applicable Transaction Documents not expressly limited by this Section
5.4.
5.5           Exclusive Remedy.
(a)            In the absence of Seller's fraud, intentional misstatement, or
willful misconduct, the indemnification provisions set forth in this Article 5
will be the sole and exclusive remedy and recourse for Losses to which the Buyer
Indemnified Parties are entitled to seek indemnification under Sections 5.2(a),
(b) and (d).
(b)             In the absence of Buyer's fraud, intentional misstatement, or
willful misconduct, the indemnification provisions set forth in this Article 5
will be the sole and exclusive remedy and recourse for Losses to which the
Seller Indemnifies Parties are entitled to seek indemnification under Sections
5.3(a) and (b).
5.6           Materiality.  Notwithstanding anything in this Agreement to the
contrary, for purposes of determining the amount of any Losses that are the
subject matter of an indemnification claim, each representation or warranty
contained in this Agreement is to be read without regard and without giving
effect to any materiality, material adverse effect or similar standard or
qualification contained in such representation or warranty (as if such standard
or qualification were deleted from such representation and warranty).
5.7           Other Matters.  Any liability for indemnification under this
Article 5 shall be determined without duplication of recovery by multiple
parties and by reason of the state of facts giving rise to such liability
constituting a breach of more than one representation, warranty, covenant or
agreement.  The amount of any Losses for which indemnification is entitled under
this Article 5 shall be reduced by any amounts recovered by the indemnified
party (or any other person or entity that receives payment on account of amounts
payable to the indemnified party) under insurance policies or any other source.
20

--------------------------------------------------------------------------------


5.8           Notice; Indemnification Procedures.
(a)            Any party seeking indemnification under this Article 5 shall give
the party from whom indemnification is being sought notice of any matter which
such indemnified party has determined to give rise to or to potentially give
rise to a right of indemnification under this Agreement as soon as practicable
after the party entitled to indemnification becomes aware of any fact, condition
or event that may give rise to Losses for which indemnification may be sought
under this Article 5; provided, however, that no delay on the part of the
indemnified party in notifying the indemnifying party shall relieve the
indemnifying party from any obligation hereunder unless (and then solely to the
extent) the indemnifying party thereby is materially prejudiced by such delay.
(b)            The liability of an indemnifying party under this Article 5 with
respect to Losses arising out of claims of any third party that are subject to
indemnification in this Article 5 ("Third Party Claims") shall be governed by
and contingent on the following additional terms and conditions:
 (i)            if any third party notifies any indemnified party with respect
to a Third Party Claim, then the indemnified party shall give the indemnifying
party notice of such Third Party Claim within 20 days of the receipt by the
indemnified party of such notice; provided, however, that no delay on the part
of the indemnified party in notifying the indemnifying party shall relieve the
indemnifying party from any indemnification obligation hereunder unless (and
then solely to the extent) the indemnifying party thereby is materially
prejudiced by such delay.
 (ii)          The indemnifying party will have the right to assume and control
the defense of the Third Party Claim in a diligent manner at its expense and
with counsel of the indemnifying party's choice (subject to the reasonable
satisfaction of the indemnified party), so long as the indemnifying party gives
notice of its intention to do so to the indemnified party within 30 days of the
receipt of notice of such Third Party Claim from the indemnified party.
 (iii)         If the indemnifying party assumes the defense of a Third Party
Claim, (A) the indemnified party may retain separate co-counsel at its sole cost
and expense and participate in the defense of the Third Party Claim, and (B) the
indemnifying party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the written consent
of the indemnified party, unless such judgment or settlement (x) includes an
unconditional written release by the claimant or plaintiff of the indemnified
party from all liability in respect of such Third Party Claim, and (y) does not
impose equitable remedies or material obligations on the indemnified party other
than financial obligations for which such indemnified party will be indemnified
hereunder.  No Third Party Claim which is being defended in good faith by the
indemnifying party in accordance with the terms of this Agreement shall be
settled by the indemnified party, nor shall the indemnified party consent to the
entry of any judgment with respect thereto, without the written consent of the
indemnifying party.
21

--------------------------------------------------------------------------------


 (iv)        In the event that the indemnifying party does not assume the
defense of a Third Party Claim, (A) the indemnified party may defend against,
and consent to the entry of any judgment or enter into any settlement with
respect to, the Third Party Claim in any manner it reasonably and in good faith
may deem appropriate (and the indemnified party need not consult with, or obtain
any consent from, the indemnifying party in connection therewith), (B) the
indemnifying party will reimburse the indemnified party promptly and
periodically for the reasonable costs of defending against the Third Party Claim
(including reasonable attorneys' fees and expenses), and (C) the indemnifying
party will remain responsible for any Losses the indemnified party may suffer
arising out of or resulting from the Third Party Claim to the fullest extent
provided under this Article 5.
 (v)         Each of the indemnifying party and the indemnified party shall
cooperate with the other in the defense of a Third Party Claim and make
available all witnesses, pertinent records, materials and information in such
party's possession or under such party's control relating to such Third Party
Claim as is reasonably requested by the other party.
5.9           Buyer Remedy.  Should any Buyer Indemnified Party be entitled to
indemnification pursuant to this Article 5, then, in addition to any other legal
or equitable right or remedy which such Buyer Indemnified Party may have, Buyer
may offset the amount due Seller under the Note to the extent necessary to
satisfy any amount under Section 5.2.  In order for such setoff to occur, Buyer
shall provide the written notice required in Section 5.8(a), which shall include
an estimate of all Losses.  If the Seller doesn't object to the indemnification
claim in writing to the Buyer within ten (10) days from his receipt of the
indemnification notice, such claim shall be deemed "approved" by the Seller and
the Buyer shall be entitled to setoff the amount of the Losses identified in the
indemnification notice against the Note.  If the Seller objects in writing to
the claim in the indeminification notice, the Buyer and the Seller shall resolve
their disagreements with respect to such claim.
5.10        Tax Treatment of Indemnification.  All indemnification obligations
satisfied under this Agreement, whether in cash or by offset, shall be treated
by the parties as an adjustment to the Purchase Price for federal and state tax
purposes, unless otherwise required by law.
ARTICLE 6
MISCELLANEOUS
6.1           Waiver.  No failure to exercise, and no delay in exercising, any
right, remedy, power or privilege under this Agreement by any party shall
operate as a waiver of such right, remedy, power or privilege, nor shall any
single or partial exercise of any right, remedy, power or privilege under this
Agreement preclude any other or further exercise of such right, remedy, power or
privilege.  Any waiver under this Agreement must be in writing, signed by the
waiving party.
6.2           Severability. If any term or provision of this Agreement or any
other Transaction Document is determined to be invalid, illegal or unenforceable
by any court, agency or tribunal of competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or any other Transaction Document or invalidate or render
unenforceable such term or provision in any other jurisdiction.  Unless
expressly provided otherwise in this Agreement or any of the other Transaction
Documents, the parties to the applicable Transaction Document shall negotiate in
good faith to modify such Transaction Document so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the Transactions be consummated as originally contemplated to the
greatest extent possible.
22

--------------------------------------------------------------------------------


6.3           Amendment; Assignment. This Agreement may not be amended except by
an instrument in writing signed by Buyer and Seller.  This Agreement and all
provisions hereof shall be binding upon and inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns, but neither this Agreement nor any of the rights, interests or
obligations herein shall be assigned by any party hereto without the prior
written consent of the other party; provided, however, that Buyer may assign
this Agreement or delegate the performance of its obligations to a subsidiary or
Affiliate of Buyer or without the consent of Seller so long as (i) Buyer remains
obligated to Seller after such assignment, including as the guarantor of the
Note and (ii) such assignment or delegation, in no way limits, diminishes or
alters the nature or extent of Seller' rights, interests, or remedies herein. 
Notwithstanding anything in this Agreement to the contrary, expressed or
implied, this Agreement is not intended to confer any rights or remedies on any
person other than the parties and their respective successors and permitted
assigns.
6.4           Entire Agreement.  Except as otherwise provided in this Agreement,
this Agreement and the other Transaction Documents set forth the entire
understanding of the parties with respect to the subject matter hereof and
thereof and this Agreement and the other Transaction Documents supersede all
prior agreements concerning the subject matter hereof and thereof.  No party is
relying upon any statement or representation of any other party except as
expressly set forth herein and each party is relying on its own judgment in
connection with the execution of this Agreement and the other Transaction
Documents and the consummation of the Transactions.
6.5           Notices. All notices, claims, certificates, requests, demands and
other communications pursuant to this Agreement or any other Transaction
Document shall be in writing and shall be deemed to have been duly given to
Buyer or to all Seller, as the case may be, (a) when delivered, if delivered by
hand; (b) one business day after transmitted, if transmitted by a
nationally-recognized overnight courier service, (c) when sent by electronic
mail; or (d) three business days after mailing, if mailed by registered or
certified mail, postage prepaid, return receipt requested, and in each case to
the parties at the following addresses (or at such other address for such party
as shall be specified in a notice given in accordance with this Section 6.5):
If to Seller:
 
Jason Junkins, M.D.
 
 
107 Mountain Breeze Court
 
 
Rainbow City, AL 35906
 
 
Email: junkinsmd@gmail.com

 
with copy to, which shall not constitute notice to Seller:


 
Burr & Forman LLP
 
Suite 3400, 420 North 20th Street
 
Birmingham, AL  35203
 
Email: norr@burr.com
 
Attention:  Norman M. Orr



23

--------------------------------------------------------------------------------


 
If to Buyer:
 
ACSH Urgent Care Holdings, LLC
 
 
 
5429 LBJ Freeway, Suite 850
 
 
 
Dallas, Texas  75240
 
 
 
Email: mthompson@americancaresource.com
 
 
 
Attention:  Matthew D. Thompson, CFO

 
with copies to, which shall not constitute notice to Buyer:


 
ACSH Urgent Care Holdings, LLC
 
5429 LBJ Freeway, Suite 850
 
Dallas, Texas  75240
 
Email: awinger@americancaresource.com
 
Attention:  Adam S. Winger



6.6           Governing Law, Venue, Waiver of Jury Trial.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, excluding any conflicts-of-law rules or principles that might refer
the governance or construction of this Agreement to the laws of another
jurisdiction.  The parties hereto hereby irrevocably submit to the jurisdiction
of the courts of the State of Alabama, in each case located in Jefferson County,
Alabama, and appropriate appellate courts therefrom, over any dispute arising
out of or relating to this Agreement or the Transactions and each party hereby
irrevocably agrees that all claims in respect of such dispute or proceeding may
be heard and determined in such courts, which courts shall be the exclusive
courts of jurisdiction and venue.  The parties irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any dispute arising out of or relating
to this Agreement or the Transactions brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
This consent to jurisdiction and venue is being given solely for purposes of
this Agreement and is not intended to, and shall not, confer consent to
jurisdiction or venue with respect to any other dispute in which a party to this
Agreement may become involved.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE
EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
24

--------------------------------------------------------------------------------


6.7           Costs of Enforcement.  If Buyer or Seller files suit or other
action to enforce the terms of this Agreement or to obtain performance as
required in this Agreement, then the prevailing party in any such suit or action
will be entitled to recover all reasonable costs, including reasonable
attorneys' fees and costs, from the non-prevailing party as part of any judgment
in such suit or action.  The term "prevailing party" will mean the party in
whose favor final judgment after appeal (if any) is rendered with respect to the
claims asserted in the complaint.
6.8           Schedules and Exhibits; Usage.  All Schedules and Exhibits
attached hereto are hereby incorporated in this Agreement as if set forth in
full herein and, unless otherwise defined therein, all terms used in any
Schedule or Exhibit shall have the meanings assigned to such terms in this
Agreement.  The words "include," "includes" and "including" shall be deemed to
be followed by the phrase "without limitation."  The words "hereof," "herein"
and "hereunder" and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise expressly provided herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time may be amended, modified or supplemented, including
(in the case of agreements or instruments) by waiver or consent and (in the case
of statutes) by succession of comparable successor statutes and references to
all attachments thereto and instruments incorporated therein.
6.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including .pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and shall be valid and effective for all purposes.
6.10        No Requirement To Refer.  Notwithstanding anything contained herein,
nothing in this Agreement shall be construed to induce, encourage, solicit or
reimburse the referral of any patients or business, including any patients or
business funded in whole or part by federal or state government programs (i.e.,
Medicare, Medicaid, TRICARE, etc.) or to limit the freedom of any patient of
Seller, Buyer or any of their Affiliates to choose the hospital, healthcare
facility or physician from whom such patient will receive medical services.  The
parties acknowledge that there is no requirement under this Agreement or any
other agreement between the parties that Seller or any of his Affiliates refer
patients or business to Buyer, any medical practice, walk-in clinic or urgent
care clinic managed by Buyer or its Affiliates, including the Company after the
Closing Date. No payment made under this Agreement will be in return for the
referral of patients or business, including those paid in whole or part by
federal or state government programs.  The parties acknowledge that none of the
benefits granted Seller or any of his Affiliates hereunder are conditioned on
any requirement that any such person make referrals to, be in a position to make
or influence referrals to, or otherwise generate business for Buyer, any medical
practice, walk-in clinic or urgent care clinic managed by Buyer or any of their
Affiliates, including the Company after the Closing Date.
6.11        Fair Value.  Buyer and Seller acknowledge that the terms of this
Agreement have been negotiated at arms' length and that the Purchase Price
constitutes fair value for the Shares.
[Signature page follows]
25

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representatives of Buyer and each of the Seller as of the
Closing Date.


 
BUYER:
 
 
ACSH URGENT CARE HOLDINGS, LLC
 
a Delaware limited liability company



 
By:
   
/s/ Matthew D. Thompson
 
 
Name:
Matthew D. Thompson
 
 
Title:
Chief Financial Officer
 



 
SELLER:
 
 
 
 
 
By:
   
/s/ Jason C. Junkins
 
Name:
Jason C. Junkins, M.D.



26

--------------------------------------------------------------------------------


EXHIBIT A
 
PROMISSORY NOTE
 

$150,000
September 12, 2014

 
FOR VALUE RECEIVED, ACSH URGENT CARE HOLDINGS, LLC, a Delaware limited liability
company ("Borrower"), hereby promises to pay to JASON C. JUNKINS, M.D., an
individual resident of the State of Alabama, ("Lender"), at 107 Mountain Breeze
Court, Rainbow City, Alabama 35906, or at such other place as may be designated
in writing by Lender from time to time (the "Lender Address"), the principal sum
of $150,000, together with interest on the unpaid balance thereof at the rate,
on the terms and subject to the conditions set forth herein.
 
This Promissory Note (this "Note") is delivered by Borrower pursuant to and in
accordance with the terms and conditions of that certain Stock Purchase
Agreement dated as of September 12, 2014, by and among Borrower and Lender (the
"Purchase Agreement").  Capitalized terms used and not otherwise defined in this
Note shall have the meanings ascribed to such term in the Purchase Agreement.
 
1.             Payments.  Borrower shall make two equal principal payments, plus
all accrued but unpaid interest under this Note, one on each of the first and
second annual anniversaries of the date of this Note.
 
2.             Interest Rate.  The unpaid principal balance of the Note shall
bear simple interest at a fixed interest rate of five percent (5%) per annum
(the "Interest Rate").  In no event shall the amount of interest due or payable
under this Note exceed the maximum rate of interest allowed by applicable law,
as amended from time to time.  If any payment of interest or in the nature of
interest would, under applicable law, cause the foregoing interest rate
limitation to be exceeded, then the excess payment shall be credited as a
payment of principal, unless Borrower notifies Lender that Borrower desires to
have the excess sum returned to Borrower.
 
3.             Maturity.  If not sooner prepaid pursuant to the terms of this
Note, the unpaid principal balance and all accrued but unpaid interest under
this Note shall be due and payable two years from the date of this Note (the
"Maturity Date").
 
4.             Prepayment.  The principal amount of this Note may be prepaid in
full or in part at any time without penalty.  Any such prepayment shall be first
applied to accrued but unpaid interest, and the balance, if any, to principal.
 
5.             Method of Payment.  Payments made pursuant to this Note shall be
made in cash or immediately available funds to the Lender Address or by
electronic or wire transfer to an account designated by Lender in writing.  By
Lender's acceptance of this Note, Lender acknowledges that upon satisfaction of
all payments pursuant to this Note, Borrower's obligations to Lender under this
Note shall be deemed satisfied in full.  Upon such satisfaction, Lender shall
deliver this Note to Buyer with an indication on the face of the Note that the
Note has been paid in full.
1

--------------------------------------------------------------------------------

6.             Working Capital Adjustment. Pursuant to the Purchase Agreement,
the principal amount of this Note may be increased or decreased, as the case may
be, by the Working Capital Adjustment.  The Working Capital Adjustment to this
Note shall be effective for all purposes as of (a) the date the Post-Closing
Statement is delivered to Lender if no Objection Statement is timely delivered
by Lender, and (b) the date all disputes concerning the Post-Closing Calculation
are finally resolved if an Objection Statement is timely delivered in accordance
with Section 1.4 of the Purchase Agreement.
7.             Offset by Borrower.  Borrower may offset amounts owed to Borrower
by Lender under any of the Transaction Documents against any amount owed to
Lender by Borrower under this Note, whether or not such amounts are currently
due under this Note, in accordance with Sections 1.4(f) and 5.9 of the Purchase
Agreement.
8.             Headings.  The headings of the sections, subsections, paragraphs
and subparagraphs of this Note are used only for convenience of reference and
shall not be considered in construing the contents of this Note.
9.             Severability.  No determination by any court, agency or other
governing body that any provision of this Note is invalid or unenforceable in
any instance shall affect the validity or enforceability of (a) any other such
provision or (b) such provision in any circumstance not controlled by such
determination.  Each such provision shall be valid and enforceable to the
fullest extent allowed by, and shall be construed wherever possible as being
consistent with, applicable law.
10.            Disputes.  The provisions relating to governing law, venue and
waiver of jury trial set forth in Section 6.7 of the Purchase Agreement are
incorporated in their entirety into this Note as if such provisions were set
forth in this Note.
11.           Modification.  This Note may be modified, amended, discharged or
waived only by an agreement in writing signed by Borrower and Lender.
12.           Not a Negotiable Instrument.  This Note shall not be deemed to be
a negotiable instrument, and the rights and obligations under this Note may not
be assigned or delegated by Borrower or Lender without the other party's prior
written consent.
13.           Relationship.  Nothing contained in this Note shall be deemed or
construed to create a partnership, tenancy-in-common, joint tenancy, joint
venture or co-ownership by or between Borrower and Lender.
[Signature Page Follows]
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note in favor of Lender as
of the Closing Date.
 
BORROWER:
 
 
 
 
ACSH URGENT CARE HOLDINGS,
  LLC,
 
a Delaware limited liability company
 
 
 
 
By:
   
        
 
Name:
Matthew D. Thompson
 
Title:
Chief Financial Officer



3

--------------------------------------------------------------------------------

EXHIBIT B


MEDICAL DIRECTOR EMPLOYMENT AGREEMENT
THIS MEDICAL DIRECTOR EMPLOYMENT AGREEMENT (this "Agreement") is entered into as
of September 12, 2014 (the "Effective Date"), by and between ACSH URGENT CARE
HOLDINGS, LLC a Delaware limited liability company ("Company"), and JASON C.
JUNKINS, M.D. ("Physician"), a physician duly licensed and registered to
practice medicine under the laws of the State of Alabama ("State of Licensure").
RECITALS:
A.           Company engages in owning and operating medical centers located in
multiple states including the State of Licensure (the Centers located in the
State of Licensure, as well as any other center Company may open or acquire from
time to time in the State of Licensure or the Northern region of Florida are
collectively referred to herein as the "Centers").
B.            Company desires to employ Physician to provide such services as
described herein; and
C.            Physician desires to accept such employment on the terms and
conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises and conditions set forth herein, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Physician and Company
agree as follows:
1.             Employment.  Company hereby employs Physician and Physician
hereby accepts such employment upon the terms and conditions set forth herein. 
The Services (as defined below in Section 2(a)) shall commence on the Effective
Date. Immediately following the Effective Date, Physician shall be a full-time
physician employee of Company without any further action by either party.
2.             Physician's Services and Responsibilities.
(a)            General.  On and after the Effective Date, Physician shall serve,
on a full-time basis, as the medical director of the Centers. In such capacity,
Physician shall perform, for and on behalf of Company, the services Company may
request from time to time, including those services set forth on Exhibit A
attached hereto (collectively, the "Services").  As a full-time employee,
Physician shall devote substantially all of Physician's working time, energies,
and skills to the exclusive furtherance of Company's business, and shall serve
Company diligently and to the best of Physician's ability.  The parties
anticipate that as a full-time employee, Physician will work on average
approximately 50 hours per week.  Such work will include at least one clinical
shift per week and approximately one or two trips to the Company's Centers
located in North Florida per month.
(b)            Authority and Control of Company.  Physician shall perform the
Services in accordance with the policies, procedures, rules and regulations as
Company may establish from time to time, and, subject to the exercise of
physician's independent medical judgment as set forth in Section 8 below, all
work performed by Physician shall be subject to review and evaluation by Company
or a representative thereof.  Subject to the exercise of Physician's independent
medical judgment as set forth in Section 8 below, Physician shall accept all
patients assigned to Physician by Company.
1

--------------------------------------------------------------------------------

(c)            Conflicts.  Physician shall devote Physician's best efforts to
fulfill Physician's obligations hereunder.  To that end, Physician shall not,
while employed by Company, engage in any other professional or business activity
which may reasonably be expected to (i) interfere with or impede Physician's
performance of Physician's duties hereunder or (ii) conflict with Physician's
undivided loyalty to Company, whether or not such activity is pursued for gain,
profit or other pecuniary advantage, without the prior written consent of
Company, which consent shall not be unreasonably denied.    Notwithstanding any
consent given by Company, Physician agrees that the staffing and scheduling
needs of Company shall be given preference over any other professional activity
in which Physician is permitted to engage.  Except as expressly set forth
herein, any consent granted to Physician to engage in another professional or
business activity shall be revocable by Company, in Company's sole, but
reasonable, discretion, at any time upon written notice to Physician, and upon
receipt of such notice, Physician shall cease and desist from such activity. 
Notwithstanding the above, Company hereby irrevocably consents to Physician's
continued provision of the services described in the chart below, so long as (i)
such services are rendered in a manner consistent with past practices, (ii)
require no more of Physician's time than Physician was devoting prior to the
Effective Date, and (iii) do not impair or impede Physician's ability to fulfill
Physician's obligations hereunder.  If Company reasonably determines that such
services are impairing or impeding Physician's ability to fulfill Physician's
obligations hereunder, Company shall give written notice to Physician of
Company's conclusion, and the parties shall negotiate in good faith to resolve
the matter.  If the parties are unable to resolve the matter within 30 days of
Company's delivery of written notice, either party may terminate this Agreement
by written notice to the other.
Service Recipient
Permitted Service
          
Quality of Life Inpatient Pediatric Service
Physician may continue rendering inpatient treatment until the service recipient
is able to secure a replacement provider.
            
Amedisys Hospice
Physician may continue to serve as a medical director of Amedisys, which
services are generally rendered via telephone or fax.
           
Southern Health Partners
Physician may continue to render medical treatment to inmates.
                 

(a)            Payor Contracts.  Physician shall cooperate with Company and take
all necessary or appropriate action to participate, and shall at all times
maintain participating physician status, in the payment plans of all private and
governmental third-party payors, health maintenance organizations, preferred
provider organizations, and other health benefit programs (collectively, "Payor
Programs") with which Company (or any of its affiliates) may contract.  At the
request of Company, Physician shall (i) enter into contracts with Payor Programs
in Physician's capacity as an individual, licensed healthcare provider (the "New
Contracts"), and (ii) with respect to all contracts with Payor Programs existing
as of the Effective Date (the "Existing Contracts" and together with the New
Contracts, the "Payor Contracts"), assist the Company in providing notice to,
and obtaining consents from, all applicable payor parties under such Existing
Contracts as required by the terms of the Existing Contract in order for
Physician to render the Services for the economic benefit of Company.  Physician
shall maintain in good standing (unless Company specifically directs Physician
in writing otherwise) all Payor Contracts, and Physician shall not take any
action to amend or renegotiate the terms of any Payor Contract without at least
30 days' prior written notice to Company.
2

--------------------------------------------------------------------------------

3.             Financial Terms.
(a)            Assignment of Professional Fees.  Except as otherwise agreed by
the parties, Physician agrees that, during the term of this Agreement, Physician
shall not bill to or collect from any patient or third-party payor any amount
for services rendered hereunder.  Physician hereby irrevocably assigns and
grants to Company the right to bill and collect from patients and all Payor
Programs for all services rendered by Physician hereunder.
(b)            Compensation.  From the Effective Date until the termination or
expiration of this Agreement, in consideration of the Services, Company shall
pay Physician, subject to all applicable payroll taxes and required
withholdings, the compensation set forth in this Section 3. The total
compensation paid to Physician pursuant to this Agreement has been negotiated in
good faith and in arm's-length negotiations and represents the fair market value
of the services provided by Physician under this Agreement.
 (i)           Base Compensation.  Company shall pay Physician annual
compensation in the amount of $225,000 (the "Base Salary").  The Base Salary
shall be payable in biweekly installments according to Company's normal payroll
procedures; provided, however, that, for the calendar month that includes the
Effective Date and the effective date of the termination of this Agreement, the
foregoing amounts shall be pro-rated based on the number of days during such
calendar month after the Effective Date or preceding such effective termination
date, as applicable.
 (ii)         Bonus Compensation.  In addition to the Base Salary, Physician may
be eligible to receive bonus compensation at such times and in such amounts as
Company may determine (the "Bonus Compensation").  The Bonus Compensation, if
any, (A) is subject in all respects to Physician's continued compliance with the
terms and conditions of this Agreement, (B) will be paid at such times as
Company may determine after calculation of the financial results of Company's
operations for the period for which the Bonus Compensation is to be paid, (C) in
any event, shall be earned and payable only if this Agreement is in effect and
Physician is employed by Company and not in breach of this Agreement on the date
on which payment is made, and (D) shall be paid in accordance with state and
federal laws.  If, due to Physician's error or omission, Company is required to
refund any amount received from any Payor Program, and such refunded amount gave
rise or contributed to the payment of Bonus Compensation, Physician's future
Bonus Compensation, if any, shall be decreased by the amount of the Bonus
Compensation that has been received by Physician and which was based on the
refunded amount.
 (iii)        Benefits.  In accordance with their terms, Physician shall be
entitled to participate in any plans, insurance policies or contracts maintained
by Company relating to retirement, health, disability and other related
benefits.  Physician's rights and entitlement with respect to any such benefits
shall be as set forth in Company's employee handbook, and subject to the
provisions of the relevant plans, contracts or policies providing such benefits.
Nothing contained herein shall be deemed to impose any obligation on the Company
to adopt or maintain any such plans, policies or contracts.
3

--------------------------------------------------------------------------------

(c)            Expense Reimbursement. Company shall reimburse Physician for
ordinary and necessary business expenses incurred in the performance of
Physician's duties hereunder in accordance with the expense reimbursement
policies of Company as set forth in the employee handbook. Notwithstanding the
above, the Company shall reimburse Physician for all fees and dues associated
with Physician's membership in the Medical Association of the State of Alabama
and such other professional societies as agreed to by the parties, as well as
all license, permit, and registration fees necessary for Physician to practice
medicine in the State of Licensure and the State of Florida.
(d)            Vacations; Sick Leave; Continuing Medical Education. During each
year of the Agreement, Physician shall be entitled to 29 days of paid
vacation/sick leave time. In addition, Physician shall be entitled to such
holidays as Company may approve. Physician is encouraged and is expected from
time to time to attend meetings, continuing medical education, professional
conventions, and post-graduate courses in his/her field of medicine. Company
agrees to pay the reasonable amount of travel expenses and other costs incurred
by Physician in connection with such continuing medical education activities,
but not to exceed $2,500.00 per year. In the event of termination of employment,
Physician shall be entitled to receive payment for any unused vacation/sick
leave time; provided that Physician complies with all terms and conditions of
this Agreement and the Employee Handbook
4.             Physician's Representations, Warranties and Covenants.
(a)            General.  Physician represents, warrants, and covenants at all
times during the term of this Agreement that Physician:
 (i)            is and will maintain a full and unencumbered license, in good
standing under the laws of the State of Licensure, to engage in the practice of
medicine, and said license will not be suspended, revoked or restricted in any
manner at any time during the term of this Agreement;
 (ii)         has and will maintain current controlled substances registrations
issued by applicable state authorities and the United States Drug Enforcement
Administration, which registrations have not been surrendered, suspended,
revoked or restricted in any manner;
 (iii)        has and will maintain at least the minimum continuing medical
education credits required by the applicable governing board;
 (iv)        has disclosed to Company the prior occurrence of any of the
following matters, and will disclose the occurrence of any such matters after
the Effective Date immediately upon the occurrence thereof:
(1)            any malpractice suit, formal claim (whether or not filed in
court), settlement, settlement allocation, judgment, verdict or decree against
Physician;
4

--------------------------------------------------------------------------------

(2)            any disciplinary, peer review or professional review
investigation, proceeding or action instituted against Physician by any
licensure board, hospital, school, health care facility or entity, professional
society or association, Payment Program, peer review or professional review
committee or body, or governmental agency;
(3)            any complaint, conviction or allegation involving Physician's
commission of a felony, or any other crime involving moral turpitude;
(4)            any investigation or proceeding, whether administrative, civil or
criminal, relating to an allegation against Physician of filing false health
care claims, violating anti-kickback laws, or engaging in other billing
improprieties relating to the practice of medicine;
(5)            any illness or condition that may impair Physician's ability to
exercise sound medical judgment;
(6)            any use of drugs (whether or not prescribed) or alcohol, which,
in Company's reasonable opinion could compromise the reputation or quality of
medical care at the Centers, or any participation in any alcohol or controlled
substance detoxification, treatment, recovery, rehabilitation, counseling,
screening or monitoring program;
(7)            any allegation, investigation or proceeding based on any
allegation, against Physician, relating to the alleged or potential violation by
Physician of professional ethics or standards, or the engaging by Physician in
illegal, immoral or other misconduct (of any nature or degree), relating to the
practice of medicine;
(8)            any denial of an application in any state for licensure as a
Physician, for board certification or recertification, for participation in any
third party payment program, for state or federal controlled substances
registration, or for malpractice insurance; and
(9)            any rejection or exclusion, for any duration, from participation
in any Payor Program.
 (v)         shall submit to periodic, random drug testing in accordance with
the Company's policies;
 (vi)       shall abide by the reasonable rules, regulations, policies and
directives of Company;
 (vii)      shall render the clinical Services to patients at the Centers in a
competent, professional and ethical manner, in accordance with prevailing
standards of general medical practice, and in material compliance with all
applicable statutes, regulations, rules, orders and directives of any and all
applicable governmental and regulatory bodies having competent jurisdiction;
 (viii)    shall, in connection with the provision of the Services, use the
equipment, instruments, pharmaceuticals and supplies furnished by Company for
the purposes for which they are customarily used and in a manner consistent with
sound medical practice; and
5

--------------------------------------------------------------------------------

 (ix)        shall complete and maintain, in a timely manner, adequate and
legible patient records with respect to all services rendered to patients at the
Centers according to the policies and procedures established and maintained by
Company.
(b)            Patient Refunds.  Physician represents and warrants to Company
that (i) Physician recently became aware of one or more alleged technical
violations of the federal Stark Law, (ii) Physician made or caused Company to
make all required self-disclosures and refunds to the appropriate governmental
party on account of such alleged technical violations, and (iii) Physician will
or will cause Company to refund to patients certain payments made by patients
associated with the alleged technical violations as soon as expeditiously
possible, but no later than sixty (60) days following the date on which
Physician became aware of the technical violations.
(c)            Florida Licensure.  Physician shall, and the Company shall
cooperate in good faith with Physician's efforts to, obtain a license to
practice medicine in the State of Florida as promptly as possible after the
Effective Date.  Upon Physician's obtaining of such license, Physician shall
maintain such license in active and unencumbered status, in good standing under
the laws of the State of Florida, and said license shall not be suspended,
revoked or restricted in any manner at any time during the term of this
Agreement.  Notwithstanding the foregoing, the parties hereby agree that until
such time as Physician obtains a license to practice medicine in the State of
Florida, Physician will not be requested by Company nor expected by Company to
provide any professional medical services at Centers located in the State of
Florida.
(d)            Operational Covenants.  Physician shall assist Company in
achieving  Company's operational objectives for the Centers, including the
Centers located in the State of Licensure (the "Alabama Centers"). 
Specifically, Physician shall assist Company in operating consistent with
agreed-upon financial projections for the Alabama Centers, including without
limitation the projected costs and expenses.  The parties contemplate the
occurrence following steps will be taken with respect to the operation of the
Alabama Centers as promptly as practicable after the Effective Date:
 (i)           Company will discontinue its use of locum tenens professionals,
and Physician will take or cause to be taken action to identify and procure
part-time, "PRN" professional providers to assist in the staffing of the Alabama
Centers.
 (ii)         Physician will work collaboratively with Company's executive
management team, including without limitation the chief financial officer, to
monitor operational and financial results compared to agreed-upon projections
and operating budget, which practices are consistent with standard corporate
practice
6

--------------------------------------------------------------------------------

5.             Professional Liability Insurance.  Company shall maintain and pay
all premiums for Physician's professional liability (malpractice) insurance
policy (which may include the continuation Physician's professional liability
policy in effect on the Effective Date) covering claims and losses resulting
from the Services provided by Physician at the Centers during the term of this
Agreement.  Furthermore, Company shall maintain such coverage for at least three
years after the termination of Physician's service with the Company (the "Tail
Period").  If, due to the nature of Company's then-effective professional
liability policy, Company is not required to obtain an extended reporting
endorsement (a "Tail Policy") to provide coverage throughout the Tail Period,
Company shall maintain its existing coverage throughout the Tail Period at its
sole cost and expense.  If, due to the nature of Company's then-effective
professional liability policy, Company is required to obtain a Tail Policy to
provide coverage throughout the Tail Period, Company shall pay a portion of the
premium associated with such Tail Policy equal to the full amount of the premium
for the Tail Policy multiplied by a fraction with numerator being equal to the
number of years Physician served as an employee of Company and denominator being
equal to the number of years covered by the tail coverage (including any years
covered by the policy's applicable retroactive date).   Physician shall be
responsible for paying the portion of the Tail Policy premium not paid by
Company.  To avoid any coverage disruption, Company may, in its sole discretion,
pay the full amount of the Tail Policy premium throughout the Tail Period, and
Physician shall reimburse Company for Physician's portion with 30 days of
Company's delivery of written notice thereof.  If Physician fails to reimburse
company within 30 days of receipt of such notice, the amount owed to Company
shall accrue interest at the rate of 15%.  Physician shall also be responsible
for all costs incurred by Company to collect such amount (including reasonable
attorneys' fees).  Physician will fully cooperate in the defense of any asserted
claim, whether or not this Agreement is still in effect to the extent Physician
has any knowledge of the facts giving rise to the asserted claim.  Any services
or activities performed for third parties, not at the request or for the benefit
of Company during or after the term of this Agreement, will not be deemed to be
included in the definition of "Services," and Physician shall not be deemed to
be Company's employee, agent or contractor in performing such services or
activities.  Company shall incur no liability for such outside services or
activities, vicarious or otherwise, and Physician shall obtain and be solely
responsible for the expense of professional liability insurance covering all
such outside services and activities, which coverage shall contain commercially
reasonable policy limits, and Physician shall indemnify and hold harmless
Company against the entirety of any loss or threatened loss or expense resulting
from, arising out of or relating to Physician's outside services or activities.
6.             Term.  This Agreement shall become effective as of the Effective
Date.  Unless sooner terminated as provided herein, this Agreement shall remain
in full force and effect for 12 months after the Effective Date.  This Agreement
shall automatically renew on each anniversary of the Effective Date for an
additional 12 months.
7.             Termination.
(a)            Termination by Physician.  Physician may terminate this Agreement
without cause upon 60 days' prior written notice to Company. Physician may
terminate this Agreement with cause in the event Company breaches any
representation or material term of this Agreement and such breach has not been
cured by Company to the reasonable satisfaction of Physician within 30 days
after prior written notice of such breach.
(b)            Termination by Company.  Company may terminate this Agreement
without cause upon 45 days' prior written notice to Physician.  Company may
terminate this Agreement immediately by providing written notice to Physician
upon the occurrence of any of the following:
 (i)           Physician's death;
7

--------------------------------------------------------------------------------

 (ii)         Physician's disability for a continuous period in excess of 90
days due to a mental or physical condition (other than pregnancy) that is
determined by a Physician selected by Company to be a permanently disabling
condition or a condition that will impair Physician's ability to perform the
Services beyond said 90-day period;
 (iii)     Physician's denial or instruction to a staff member to deny treatment
to any patient who presents for care before the close of the stated business
hours of the Center in which Physician is then working; provided Physician does
not have a legitimate business or medical reason for such denial;
 (iv)       the suspension, limitation, revocation, or cancellation of
Physician's license to practice medicine in the State of Licensure or any other
state, or the institution of disciplinary proceedings against Physician by any
such state or other applicable regulatory agency having jurisdiction over
Physician's professional license or conduct;
 (v)         any change in control of Company, which shall include the sale of
all or substantially all of the assets of Company, the sale of 51% or more of
the equity of Company, or any merger or consolidation in which Company is not
the surviving entity;
 (vi)       bankruptcy, insolvency or cessation of operations of Company; any
voluntary or involuntary petition for bankruptcy, dissolution, liquidation or
winding‑up of the affairs of Company; any assignment by Company for the benefit
of creditors;
 (vii)      Physician's insubordination, gross neglect of duty or professional
standards, material and substantial dishonesty, material and substantial
disloyalty (except with respect to such outside services as Company consented to
above), repeated failure to be available for work when scheduled, willful
inattention to the economic or ethical welfare of Company;
 (viii)     Physician's failure or refusal to faithfully and diligently perform
the Services and comply with the provisions of this Agreement, including
providing the full scope of clinical services required for the particular Center
and patient population in which Physician is then working;
 (ix)         Physician's use of drugs or alcohol, which, in the reasonable
opinion of Company, may be expected to interfere with Physicians duties
hereunder;
 (x)          Physician's engaging in criminal, unprofessional, unethical or
fraudulent conduct, or Physician is found guilty of such conduct by any health
care entity or governmental agency of competent jurisdiction;
 (xi)        Company's inability to adequately insure Physician or the
termination of Company's professional liability policy covering Physician due to
Physician's claims experience or error or omission of Physician;
 (xii)       Physician is excluded or suspended from participation in Medicare,
Medicaid or any other Payor Program; or
8

--------------------------------------------------------------------------------

 (xiii)      Physician's breach of any representation or other material term in
this Agreement not described in any subsection (1) - (11) above, which breach
has not been cured to the reasonable satisfaction of Company within 30 days
after prior written notice of such breach.
(c)            Termination Obligations. Upon termination of this Agreement for
any reason, neither party shall have any further rights or obligations except:
(i) as otherwise provided herein, (ii) for rights and obligations relating to or
arising out of events or circumstances that occur or exist prior to the
effective date of termination, including payment of Physician's compensation
through the date of termination, or (iii) as a result of any breach of this
Agreement.  Upon any such termination, Physician shall (y) immediately repay any
indebtedness owed by Physician to Company; provided that Company may, in its
sole discretion, deduct or offset any amounts owed to Company by Physician from
any amounts that may otherwise be due to Physician from Company; and (z)
Physician shall promptly deliver to Company all property in Physician's
possession or control which belongs to Company, including, without limitation,
all equipment supplied to Physician for use at the Centers, all materials,
whether written, descriptive, or maintained in some other form, relating to
Company, the Centers, Company's business affairs, patients, or potential
patients, and any other Confidential Information (as defined in Section 10) then
in Physician's possession or control.
8.            Independent Medical Judgment.  Physician shall make any and all
decisions pertaining or related to the practice of medicine and the care and
treatment of patients.  Notwithstanding any provision hereof to the contrary,
Physician shall perform all services with respect to the diagnosis and treatment
of patients in such manner as Physician, in the independent exercise of
Physician's independent medical judgment, deems to be in the best interests of
the patients.  The parties specifically agree and acknowledge that Physician
shall have full and final authority over all medical decisions made in the
course of Physician's rendering care and treatment to patients at the Centers.
9.            Referrals.  If, in the exercise of Physician's independent medical
judgment, Physician determines that it is in the best interest of a patient to
refer the patient to another physician, a hospital or other health care
facility, Physician shall refer such patient to a physician, hospital or other
health facility designated by Company unless the patient prefers to be referred
to another physician, hospital or other health care facility, or the Physician,
based on his independent medical judgment, believes referral to another
Physician, hospital, or other health care facility is in the best interest of
the patient.
10.            Confidential Information. 
(a)            Physician hereby acknowledges and agrees as follows: (i) as a
result of Physician's employment by Company and the nature of the Physician's
duties as an employee of Company, Confidential Information (as defined herein)
will be disclosed or made available to Physician solely for the purpose of
enabling Physician to perform such duties; (ii) Company has expended substantial
sums to acquire and develop Confidential Information; (iii) Company derives
substantial economic benefit from the fact that the Confidential Information is
not known to Company's competitors; and (iv) any unauthorized disclosure or use
of any Confidential Information would have a serious adverse effect on Company
and its legitimate business interests.
9

--------------------------------------------------------------------------------

(b)            For purposes of this Agreement, the term "Confidential
Information" means any proprietary and confidential information or data which is
related to the medical practice or business activities of Company including,
without limitation, (i) all terms and conditions of this Agreement, and (ii) any
concept, plan, design, program (including computer program), idea, procedure,
system, application, form, process, method, know-how, technique, technology or
other information which pertains or relates in any way to the medical practice
or business activities of Company including, without limitation (A) lists or
other compilations of or information concerning patients, clients, customers,
vendors or suppliers of Company, (B) the terms of any Payor Contract, pricing
methods and fee schedules, (C) clinical protocols, (D) all other "trade secrets"
of Company (as such term is defined in the Alabama Trade Secrets Act, as may be
amended, modified or restated from time to time, Code of Alabama Section 8-27-1,
et seq. (1975)), (E) personnel information, employee evaluations and employee
compensation information, (F) all Patient Records (as defined in Section 11),
and (G) all other financial or proprietary business information.
(c)            From and after the date hereof, Physician shall hold all
Confidential Information in confidence and, subject to subparagraph (d) below,
shall not: (i) communicate or disclose any Confidential Information to any party
other than (A) Company, (B) Physicians of Company who are authorized to receive
such information or (C) a party to whom or which such communication or
disclosure has been authorized by Company; (ii) duplicate, copy or make any
record of any Confidential Information; or (iii) use any Confidential
Information for the benefit of Physician or any party other than Company or for
any purpose other than the performance of Physician's duties as an employee of
Company. Notwithstanding the above, Physician has the right to access and/or
obtain copies of Patient Records, at Physician's sole expense, in accordance
with state and federal law upon reasonable prior written notice to Company. 
Notwithstanding the foregoing, the parties agree that to the extent that such
charts, data and other records created in connection with Physician's rendition
of professional services are in electronic form, there shall be no charge to
Physician for delivering such items to Physician in electronic form.
(d)            Notwithstanding the foregoing provisions of this Section 10, and
subject to the limitations set forth in Section 11, Physician may disclose
Confidential Information to any party if and to the extent required by law and,
if such disclosure is made in a manner which complies with the provisions of
this subparagraph (d), Physician shall have no liability on account of such
disclosure.  If Physician becomes legally required to disclose any Confidential
Information, Physician shall immediately notify Company of such obligation, the
specific Confidential Information which Physician is required to disclose and
the party to whom or which Physician is required to make such disclosure so that
Company, at its option, may seek a protective order or other appropriate remedy
or waive compliance with the provisions of this Paragraph.  If Company elects to
seek a protective order or other appropriate remedy, Physician shall cooperate
with, and not object to, any such action.  If Company does not obtain the
protective order or other remedy or waives compliance with such provisions,
Physician shall disclose only that portion of such Confidential Information
which Physician is legally required to disclose.
(e)            Expert Witness or Consultant.  Until the termination of this
Agreement and for two years thereafter, Physician shall not provide services as
an expert consultant or as an expert witness to any attorney, or any person
employed by an attorney, in a proceeding adverse to Company or any of its
Affiliates without first obtaining the approval of the Company.
10

--------------------------------------------------------------------------------

(f)            Company's Remedies for Breach.  If Physician breaches or
threatens to breach any of Physician's covenants contained in this Section 10,
then, in addition to the recovery of damages, Company shall be entitled to
institute and prosecute proceedings in any court of competent jurisdiction
(either in law or in equity) to enforce the specific performance thereof by
Physician or to enjoin Physician from any further or continuing breach without
the necessity of showing actual damages or furnishing a bond or other security;
provided, however, that nothing herein contained shall be construed as
prohibiting Company from pursuing any other remedies available to it on account
of such breach including the recovery of damages from Physician. If Company
initiates and is successful in any legal action to enforce the provisions of
this Section 10 or to seek damages for any breach thereof, Company shall be
entitled to recover from Physician reasonable attorneys' fees and all other
costs incurred by it in connection with such legal action.  All remedies
provided herein shall be cumulative and not exclusive and shall be in addition
to any other remedies available at law or in equity to Company for any breach of
this Agreement.
11.            HIPAA and Patient Records.  Each party agrees that it will comply
with the Health Insurance Portability and Accountability Act of 1996 ("HIPAA"),
including, without limitation, the privacy, security and electronic transaction
regulations adopted thereto. All patient lists, charts, records and case
histories created or maintained at the Centers and all records and information
coming into the possession of Physician or Company which are the property of any
hospital or referring physician and for which Company has assumed temporary or
permanent custodial responsibility (collectively, "Patient Records") shall at
all times be and remain the property of Company.  Unless required by applicable
law, no Patient Record shall be disclosed by Physician to any person not
authorized by Company, except in strict accordance with medical ethics and such
further procedures and rules relating thereto as are promulgated by Company from
time to time.  Physician agrees that Physician will not, during the term of this
Agreement or at any other time thereafter, divulge or disclose any information
contained in the Patient Records to any person or entity whatsoever, for any
purpose prohibited by applicable law.  It is understood that this prohibition
does not apply to Patient Records for the purposes of consultation, reference of
another physician, claims in connection with accidents or disability made by a
patient, or other legitimate uses in furtherance of Company's business and the
welfare of Company's patients.
12.          Miscellaneous.
(a)            Governing Law.  This Agreement shall be governed and interpreted
in accordance with, and the rights of the parties shall be determined by, the
laws of the State of Licensure without regard to principles of conflicts of
laws.
(b)            Severability.  If any provision of this Agreement shall be
declared invalid or illegal for any reason whatsoever, then notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein.
(c)            Amendment.  No alteration or modification of this Agreement,
including exhibits hereto, shall be valid unless made in writing and executed by
each of the parties hereto.
11

--------------------------------------------------------------------------------

(d)            Counterparts.  This Agreement may be executed in more than one
counterpart, and delivered via facsimile or other electronic means, and each
executed counterpart shall be considered as the original.
(e)            Vested Rights.  No amendment, supplement or termination of this
Agreement shall affect or impair any rights or obligations which mature prior to
such amendment, supplement or termination.
(f)              Successors.  This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective heirs, administrators,
executors, successors and representatives.
(g)            Notices.  Any notice or other communication by one party to the
other shall be in writing and shall be given, and be deemed to have been given,
if either hand delivered or mailed, postage prepaid, certified mail (return
receipt requested), addressed to the address specified for each such party on
the signature page to this Agreement. Any party may change the address for
notice by notifying the other party, in writing, of the new address.
(h)            Further Actions.  Each of the parties agrees that it shall
hereafter execute and deliver such further instruments and do such further acts
and things as may be required or useful to carry out the intent and purpose of
this Agreement and as are consistent with the terms hereof
(i)              Assignment.  Neither party may assign this Agreement without
the prior written consent of the other; provided that Company may assign this
Agreement to any person or entity that directly, or indirectly, through one or
more intermediaries, controls, or is controlled by, or is under common control
with, Company, or that obtains such control through one or more transactions.
(j)              Survival.  This Section 12 and the covenants contained in
Sections 5, 7(c), 10, and 11 shall survive any termination or expiration of this
Agreement, as well as any other provisions which by their terms survive
termination.
(k)            Review by Counsel.  Physician acknowledges that Physician has
been given an opportunity to have this Agreement reviewed by counsel of
Physician's choice and that Company has urged Physician to undertake such
review.  Physician further acknowledges that this Agreement has either been so
reviewed or that Physician has determined to waive such review notwithstanding
the advice of Company to have this Agreement reviewed on Physician's behalf.
[Signature page follows]
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.
 
COMPANY:
 
 
 
ACSH URGENT CARE HOLDINGS, LLC,
 
a Delaware limited liability company
 
 
 
By:
      
 
Name:
Matthew D. Thompson
 
Title:
Chief Financial Officer
 
 
 
Notice Address:
 
 
 
ACSH Urgent Care Holdings, LLC
 
5429 LBJ Freeway, Suite 850
 
Dallas, Texas  75240
 
Attention:  Matthew D. Thompson, CFO
 
 
 
PHYSICIAN:
 
 
 
 
Sign:
     
 
Print:
Jason C. Junkins, M.D.
 
 
 
Notice Address:
 
 
 
107 Mountain Breeze Court
 
Rainbow City, Alabama  35906

13

--------------------------------------------------------------------------------

Exhibit A
SERVICES
 
1.                   Render professional medical treatment to patients of
Company at the Centers in accordance with Company's mutually-agreed upon
assignment schedule, which schedule shall be designed to assure that all of
medical needs of the Centers' patients are met in a competent, timely and
responsive manner; provided, however, that if Physician owns any investment
interest in Company, Physician shall not be entitled to, nor shall Physician be
expected to, or take action that could reasonably lead Company to, bill for
Designated Health Services, as defined by 42 CFR § 411.351, rendered to patients
whose treatment is paid for in whole or in part by Medicare or Medicaid until a
Stark Law exception for investment interests contained in 45 CFR § 411.356 is
satisfied;
2.                   Supervise and oversee the supervision of all physicians,
nurse practitioners, physician assistants, and other licensed professionals at
the Centers located in the State of Alabama and the Northern region of Florida;
 
3.                   Assist in the establishment of standards for medical care
and assist designated management and medical staff at the Centers in the
development of policies and procedures for medical care, designed to assure
safe, effective and efficient care of patients at the Centers;
4.                   Assist on an as needed basis on issues pertaining to the
electronic health records system and related applications.
5.                   Oversee the coding, record keeping, record creation and
referral practices of physicians and other licensed professionals at the
Centers;
6.                   Oversee the successful operation of on-site labs maintained
at the Centers.
 
7.                   Review an appropriate number of clinical charts and other
medical records arising from services rendered at the Centers to ensure that (1)
the medical services are being provided to patients in a manner that is
consistent with the plans of treatment prescribed, and (2) clinical records are
being maintained in accordance with accepted medical professional standards and
practice.
 
8.                   Assist in the development and implementation of programs
relating to the training, orienting, and supervising of other physicians and
mid-level clinical professionals.
 
9.                   Assist in the development and implementation of strategic
plans for quality and overall improvement of clinical services at the Centers.
 
10.                Assist, consult, cooperate, and participate with management
of the Centers and the clinical staff in order to assure and improve quality
patient care.
 
11.                 Review all incident and accident reports occurring in the
Centers and actively participate in the Center's service and safety initiatives.
 
12.                Work with and report directly to the Chief Medical Officer of
the Company.
 
13.                 Act as liaison between clinical and non-clinical management
personnel at the Centers.
 
14.                Assist in reviewing and responding to all state and federal
program audits and investigations conducted by all applicable state agencies and
departments having jurisdiction over the Centers and providers rendering care at
the Centers.
 
15.                Perform such other duties as may from time to time be
assigned by Company which are not inconsistent with the Agreement.
14

--------------------------------------------------------------------------------

EXHIBIT C
OPTION NUMBER: ___________
OPTIONEE:  JASON C. JUNKINS, M.D.
DATE OF GRANT: SEPTEMBER 12, 2014
EXERCISE PRICE:____________
COVERED SHARES: 25,000
 
AMERICAN CARESOURCE HOLDINGS, INC.
2009 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT


1.             Definitions.   In this Agreement, capitalized terms used herein
and not defined elsewhere herein shall have the following meanings:
1.1.          "Affiliate" means a corporation, partnership, business trust,
limited liability company or other form of business organization at least a
majority of the total combined voting power of all classes of stock or other
equity interests of which is owned by the Company either directly or indirectly.
1.2.          "Agreement" means this Stock Option Agreement.
1.3.          "Anniversary Date" is one year or 365 days after the Date of
Grant.
1.4.          "Board" means the Board of Directors of the Company.
1.5.          "Break Even Date" means the date the aggregate, after-tax profit
(determined on a cash basis) attributable to the Springville Clinic (excluding
all amounts collected from governmental sources including Medicare, Medicaid,
and Tricare) equals the aggregate costs incurred by Company and its Affiliates
(including amounts reimbursed to Optionee) in connection with the purchase,
development, and operation of the Springville Clinic.
1.6.          "Cause" means the termination of a Participant's employment,
consulting or advisory relationship with the Company or the termination of a
Participant's membership on the Board because of the occurrence of any of the
following events:
 (a)         the Participant materially breaches any of his obligations as a key
employee, consultant, advisor or director of the Company or any of its
Affiliates;
 (b)         the Participant conducts his duties with respect to the Company or
any of its Affiliates in a manner that is improper or negligent; or
 (c)         the Participant fails to perform his obligations faithfully as
provided in any employment or consulting agreement executed between the Company
or its Affiliates and the Participant, engages in habitual drunkenness, drug
abuse, or commits a felony, fraud or willful misconduct which has resulted, or
is likely to result, in material damage to the Company or its Affiliates, or as
the Board in its sole discretion may determine.
1

--------------------------------------------------------------------------------

1.7.          "Code" means the Internal Revenue Code of 1986, as amended.
1.8.          "Committee" means the committee(s), subcommittee(s), or person(s)
charged, pursuant to the provisions of the Plan, with the administration of the
Plan.
1.9.          "Common Stock" means the common stock, par value $.01 per share,
of the Company.
1.10.       "Company" means American CareSource Holdings, Inc., a Delaware
corporation, and any successor thereto.
1.11.       "Covered Shares" means the shares of Common Stock subject to the
Option.
1.12.       "Date of Exercise" means the date on which the Company receives
notice pursuant to Section 5.2 of the exercise, as a whole or in part, of the
Option.
1.13.       "Date of Expiration" means the date on which the Option shall
expire, which shall be the earliest of the following times:
 (a)         the date of the first notification to the Optionee that the
Optionee's Service is terminated by the Company or an Affiliate for Cause;
 (b)         thirty (30) days after termination of the Optionee's Service for
any reason other than by the Company or an Affiliate for Cause, Retirement,
death or Disability; provided, however, that if the Optionee dies within thirty
(30) days of such termination, the Option shall be exercisable for a period of
twelve (12) months after such termination;
 (c)         three (3) months in the case of Retirement from the Company or an
Affiliate and twelve (12) months after termination of the Optionee's Service
with the Company or an Affiliate by reason of Disability or death; or
 (d)         the close of business on the tenth anniversary of the Date of 
Grant.  Notwithstanding the foregoing, if an Optionee owns or is deemed to own
(by reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the total combined voting power of all classes of stock of the
Company or its Affiliate, such Option shall not be exercisable after the
expiration of five (5) years from the Date of Grant.
1.14.       "Date of Grant" means the date set forth at the beginning of this
Agreement.
1.15.       "Disability" means permanent and total disability as defined in
Section 22(e)(3) of the Code.
2

--------------------------------------------------------------------------------

1.16.       "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
1.17.       "Exercise Price" means the dollar amount per share of Common Stock
set forth on page 1 of this Agreement, as it may be adjusted from time to time
pursuant to Section 4 hereof.
1.18.       "Fair Market Value", with respect to Common Stock, shall be
determined as follows:
 (a)         If the Common Stock is at the time listed on any stock exchange or
the Nasdaq National Market or the Nasdaq SmallCap Market, then the Fair Market
Value shall be the closing selling price per share of Common Stock on the date
in question on the stock exchange or the Nasdaq Market determined by the Board
to be the primary market for the Common Stock, as such price is officially
reported on such exchange or market.  If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
 (b)         If the Common Stock is at the time traded on the OTC Bulletin Board
("OTCBB"), then the Fair Market Value shall be the closing selling price per
share of Common Stock on the date in question, as such price is quoted on the
OTCBB or any successor system.  If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.
 (c)          If the Common Stock is not listed or traded on any stock exchange
or Nasdaq System or the OTCBB, the Fair Market Value shall be determined by the
Board in good faith and in the manner established by the Board from time to time
using a reasonable valuation method.
1.19.       "Family Member" means a person who is (a) an ancestor, descendant,
sibling or spouse of the Optionee, (b) determined by the Committee, in its sole
discretion, to be a family member of the Optionee, or (c) a trust for the
benefit of person(s) identified in paragraphs (a) or (b) hereof.
1.20.       "Option" means, collectively, the Springville Option and the Sign-on
Option.
1.21.       "Option Period" means the period specified in Section 3.2 hereof.
1.22.       "Optionee" means the person identified on page 1 of this Agreement.
1.23.       "Plan" means American CareSource Holdings, Inc. 2009 Equity
Incentive Plan, as amended from time to time.
3

--------------------------------------------------------------------------------

1.24.       "Retirement" means termination of employment in accordance with the
retirement provisions of any retirement plan maintained by the Company.
 
1.25.       "Service" means, if the Optionee is (a) an employee of the Company
and/or any of its Affiliates (as determined by the Committee in its discretion),
the Optionee's service as an employee of the Company and/or any of its
Affiliates, (b) a member of the Board of Directors of the Company or any of its
Affiliates but not an employee of the Company or any of its Affiliates (as
determined by the Committee in its discretion), the Optionee's service as a
member of such Board of Directors, or (c) a consultant or independent contractor
to the Company (as determined by the Committee in its discretion) and is not
described in the preceding clause (b), the Optionee's service as a consultant or
independent contractor to the Company and/or any of its Affiliates. The
Optionee's Service shall not be treated as having terminated if the capacity in
which the Optionee provides Service, as described in the preceding sentence,
changes, provided that the Optionee's Service is continuous notwithstanding such
change.
 
1.26.       "Sign-On Option" means the option to purchase 10,000 of the Covered
Shares granted to Optionee in Section 2 of this Agreement, which vest according
to the Vesting Schedule.
 
1.27.       "Springville Clinic" means the medical clinic currently being
developed by Optionee, the Company or a Company Affiliate in Springville,
Alabama.
 
1.28.       "Springville Option" means the option to purchase 15,000 of the
Covered Shares granted to Optionee in Section 2 of this Agreement, which vest
according to the Vesting Schedule.
 
1.29.       "Vesting Schedule" means the schedule below according to which the
Covered Shares vest, on a cumulative basis:
 
 (a)         Sign-On Option.  Twenty percent (20%) of the Sign-On Option shall
vest on the Anniversary Date with the remainder vesting in equal monthly
installments over the 48 months immediately after the Anniversary Date
 
 (b)         Springville Option.  One half of the Springville Option shall vest
on the date the Springville Clinic is opened for business.   The remaining half
of the Springville Option shall vest, if at all, on the Break-Even Date.


2.             Grant of Option.  Pursuant to the Plan and subject to the terms
of this Agreement, the Company hereby grants to the Optionee, as of the Date of
Grant, the option to purchase from the Company that number of shares identified
as the "Covered Shares" on page 1 of this Agreement, exercisable at the Exercise
Price according to the Vesting Schedule.
3.             Terms of the Option.
3.1.          Type of Option.  The Option is a nonstatutory stock option.
4

--------------------------------------------------------------------------------

3.2.          Option Period.  Subject to the terms and conditions set forth in
this Agreement, the Option may be exercised as to the Covered Shares during the
period commencing on the Date of Grant and terminating on the Date of Expiration
according to the Vesting Schedule.
3.3.          Nontransferability.
 (a)         Except as set forth in Section 3.3(b), the Option is not
transferable by the Optionee other than by will or by the laws of descent and
distribution, and is exercisable, during the Optionee's lifetime, only by the
Optionee, or, in the event of the Optionee's legal disability, by the Optionee's
legal representative.
 (b)         Notwithstanding any other provision of this Agreement, the Optionee
may transfer, not for value, all or part of the Option (the transferred Option
or portion thereof being referred to herein as the "Transferred Option") to any
Family Member (a "Qualified Transferee"); provided, however, that no transfer
may be made unless the Optionee and the Qualified Transferee have made
arrangements satisfactory to the Committee for satisfaction of any federal,
state and local withholding tax requirements.  For the purpose of this Section
3.3(b), a "not for value" transfer is a transfer that is (i) a gift or (ii) a
transfer under a domestic relations order in settlement of marital property
rights. Following any transfer under this Section 3.3(b), the Transferred Option
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, such that, for example, (i) the Option Period
applicable to the Qualified Transferee shall expire upon termination of the
Optionee's Service for Cause in accordance with Section 3.2 herein, and (ii) any
exercise of the Transferred Option by the Qualified Transferee must be in
accordance with the procedures set forth in Section 3.4 and Section 5 hereof. 
Subsequent transfers of the Transferred Option (or any portion thereof) by the
Qualified Transferee are prohibited, except to Family Members of the Optionee in
accordance with this Section 3.3(b) or by will or the laws of descent and
distribution.
3.4.          Payment of the Exercise Price.  The Optionee, upon exercise, as a
whole or in part, of the Option, shall pay the Exercise Price, which payment may
be made by any or all of the following means, either alone or in combination:
 (a)         cash or check payable to the order of the Company;
 (b)         if, at the time of exercise, the Common Stock is listed for trading
on a national securities exchange or automated dealer quotation system delivery
(either actual or constructive), such number of shares of unencumbered Common
Stock (provided that such shares, if acquired under the Option or under any
other option or award granted under the Plan or any other plan sponsored or
maintained by the Company, have been held by the Optionee for at least six (6)
months) that have an aggregate Fair Market Value on the Date of Exercise equal
to that portion of the Exercise Price being paid by delivery of such shares; or
 (c)         if, at the time of exercise, the Common Stock is listed for trading
on a national securities exchange or automated dealer quotation system and in
accordance with such rules as may be specified by the Committee, delivery to the
Company of a properly executed exercise notice and irrevocable instructions to a
registered securities broker promptly to deliver to the Company cash equal to
the Exercise Price for that portion of the Option being exercised.
5

--------------------------------------------------------------------------------

4.             Capital Adjustments.  The number of Covered Shares as to which
the Option has not been exercised, the Exercise Price, and the type of stock or
other consideration to be received on exercise of the Option shall be subject to
such substitution, adjustment or change, if any, as the Committee in its sole
discretion deems appropriate to reflect such events as stock dividends,
split-ups, spin-offs, recapitalizations, reclassifications, combinations or
exchanges of shares, mergers, consolidations, liquidations, and the like, of or
by the Company. Any adjustment determined to be appropriate by the Committee
shall be conclusive and shall be binding on the Optionee.
 
5.             Exercise.
 
5.1.          Exercisability. The Option may be exercised at any time, and from
time to time, during the Option Period, as a whole or in part to the extent of
the percentage of Covered Shares set forth in the Vesting Schedule under Section
1.29 hereof; provided, that (i) in no event shall any such exercise be for less
than one hundred (100) Covered Shares or, if the number of Covered Shares
remaining subject to the Option total less than one hundred (100), such total
remaining shares; (ii) any exercise of the Option shall be in whole shares; and
(iii) the Option shall in no event be exercisable for an aggregate of more than
the number of Covered Shares set forth on page 1 of this Agreement that shall
have vested at the time of exercise under the Vesting Schedule, as adjusted
pursuant to Section 4 herein.
 
5.2.          Notice. Subject to Section 5.1, the Option shall be exercised by
the delivery to the Company of written notice of such exercise, in such form as
the Committee may from time to time prescribe, accompanied by full payment (or
means of full payment permitted by Section 3.4 hereof) of the Exercise Price
with respect to that portion of the Option being exercised.  The form attached
to this Agreement as Exhibit A shall be used to exercise the Option.
 
5.3.          Withholding. The Company's obligation to deliver shares of Common
Stock upon the exercise of the Option shall be subject to the satisfaction of
any applicable federal, state and local tax withholding requirements. The
Optionee may satisfy any such withholding obligation by any of the following
means or by a combination of such means: (a) tendering a cash payment; (b) if,
at the time the withholding obligation arises, the Common Stock is listed for
trading on a national securities exchange or automated dealer quotation system,
authorizing the Company to withhold shares of Common Stock from the shares
otherwise issuable to the Optionee upon exercise of the Option; or (c) if, at
the time the withholding obligation arises, the Common Stock is listed for
trading on a national securities exchange or automated dealer quotation system,
delivering to the Company already-owned and unencumbered shares of Common
Stock.  For purposes of this Section 5.3, shares of Common Stock that are
withheld or delivered to satisfy applicable withholding taxes shall be valued at
their Fair Market Value on the date the withholding tax obligation arises, and
in no event shall the aggregate Fair Market Value of the shares of Common Stock
withheld and/or delivered pursuant to this Section 5.3 exceed the minimum amount
of taxes required to be withheld in connection with exercise of the Option.
6

--------------------------------------------------------------------------------

5.4.          Effect. The exercise, as a whole or in part, of the Option shall
cause a reduction in the number of Covered Shares as to which the Option may be
exercised in an amount equal to the number of shares of Common Stock as to which
the Option is exercised.


6.             Representations.  The Optionee hereby represents and warrants
that the Optionee has received and reviewed a copy of the Plan. The Optionee
agrees that, upon the issuance of any shares of Common Stock upon the exercise
of the Option, the Optionee will, upon the request of the Company, represent and
warrant in writing that the Optionee (a) has received and reviewed a copy of the
Plan; (b) is capable of evaluating the merits and risks of exercising the Option
and acquiring the shares and able to bear the economic risks of such investment;
(c) has made such investigation as he or she deems necessary and appropriate for
the business and financial prospects of the Company; and (d) is acquiring the
shares for investment only and not with a view to resale or other distribution
thereof. The Optionee shall make such other representations and warranties that
the Committee may request for the purpose of complying with applicable law.
7.             Legends.  The Optionee agrees that the certificates evidencing
the shares of Common Stock issued upon exercise of the Option may include any
legend which the Committee deems appropriate to reflect the transfer and other
restrictions contained in the Plan, this Agreement or to comply with applicable
laws.
8.             Rights as Stockholder.  The Optionee shall have no rights as a
stockholder with respect to any shares of Common Stock subject to the Option
until and unless a certificate or certificates representing such shares are
issued to the Optionee pursuant to this Agreement.
9.             Service.  Neither the grant of the Option evidenced by this
Agreement nor any term or provision of this Agreement shall constitute or be
evidence of any understanding, express or implied, on the part of the Company to
employ or retain the Optionee for any period.
10.          Subject to the Plan.  The Option evidenced by this Agreement and
the exercise thereof are subject to the terms and conditions of the Plan, which
is incorporated by reference and made a part hereof, but the terms of the Plan
shall not be considered an enlargement of any rights or benefits under this
Agreement.  In addition, the Option is subject to any rules and regulations
promulgated by the Committee
11.          Governing Law.  The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the State of Delaware without giving effect to the principles of conflicts of
laws.
12.          Severability.  If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable in any material respect, such provision
shall be replaced with a provision that is as close as possible in effect to
such invalid, illegal or unenforceable provision, and still be valid, legal and
enforceable, and the validity, legality and enforceability of the remainder of
this Agreement shall not in any way be affected or impaired thereby.
[Signature Page Follows]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf by the undersigned, thereunto duly authorized, effective as of the Date
of Grant.
ATTEST:
AMERICAN CARESOURCE HOLDINGS, INC.
 
 
 
        
By:
  
      
 
 
 
 
Name:
Matthew D. Thompson
 
Title:
Chief Financial Officer



Accepted and agreed to as of the Date of Grant:
          
 
Jason C. Junkins, M.D.
 



8

--------------------------------------------------------------------------------

"EXHIBIT A"

EXERCISE OF OPTION
 
Board of Directors
American CareSource Holdings, Inc.
5429 Lyndon B. Johnson Freeway, Suite 700
Dallas, TX 75240


To Whom It May Concern:
The undersigned, the Optionee under the Stock Option Agreement ("Agreement")
identified as Option No. ___  granted pursuant to the American CareSource
Holdings, Inc. 2009 Equity Incentive Plan, hereby irrevocably elects to exercise
the Option granted in the Agreement to purchase ______________ shares of Common
Stock of American CareSource Holdings, Inc.  par value $0.01 per share (the
"Option Shares"), and herewith makes payment of $___________ in the form of
(check all that apply and if more than one is checked, indicate the amount to be
paid by each payment method):
 
[  ]
Cash or Check:
   
   
   
   
[  ]
Common Stock:1
   
   
   
   
[  ]
Brokerage Transaction:*
    
    
    
    



The undersigned hereby elects to satisfy applicable withholding requirements by
(check all that apply and, if more than one is checked, indicate the amount to
be withheld by each withholding method):


[  ]
Cash or Check:
    
    
    
     
[  ]
Common Stock:*
     
    
      
      
[  ]
Brokerage Transaction:*
      

 
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Agreement.
 
The undersigned hereby represents as follows:
 
1.             The Optionee has received and reviewed a copy of the Plan;


--------------------------------------------------------------------------------

1            Applicable only if the Common Stock is listed on a national
securities exchange or an automated dealer quotation system and the requirements
of Section 3.4 or 5.3, as applicable, of the Agreement are satisfied.
9

--------------------------------------------------------------------------------

2.             The Optionee is capable of evaluating the merits and risks of
exercising the Option and acquiring the shares of Common Stock and is able to
bear the economic risks of such investment;
 
3.             The Optionee has made such investigations as the Optionee deems
necessary and appropriate of the business and financial prospects of the
Company; and
 
4.             The Optionee is acquiring the shares of Common Stock for
investment only and not with a view to resale or other distribution thereof.


The Optionee acknowledges that the Company has made available to the Optionee
the opportunity to obtain information to evaluate the merits and risks
associated with the Agreement and the transactions contemplated thereby. The
Optionee further acknowledges that the investment contemplated by the Option
involves a high degree of risk, including risks associated with the Company's
business operations and prospects, the lack of a public market for the shares of
Common Stock, and the limitations on the transferability of the Option and the
shares of Common Stock.
 
Date:
     
     
 
 
(Signature of Optionee)



Date received by American CareSource Holdings, Inc.:
    



Received by:
   
 

 
Note: Shares of Common Stock being delivered in payment of all or any part of
the aggregate Exercise Price must be represented by certificates registered in
the name of the Optionee and duly endorsed by the Optionee and by each and every
other co-owner in whose name the shares may also be registered.
10

--------------------------------------------------------------------------------

EXHIBIT D
 
NEGATIVE COVENANT AGREEMENT


This NEGATIVE COVENANT AGREEMENT (the "Agreement"), dated effective as of
September 12, 2014, (the "Effective Date"), is by and between ACSH URGENT CARE
HOLDINGS, LLC, a Delaware limited liability company ("Buyer"), and JASON C.
JUNKINS, M.D., an individual resident of the State of Alabama ("Seller").
RECITALS:
A.            Pursuant to that certain Stock Purchase Agreement dated as of the
Effective Date by and between Buyer and Seller (the "Purchase Agreement"),
Seller sold and Buyer purchased, all of the Shares of Mid-South Urgent Care,
Inc., an Alabama corporation (the "Company").  Capitalized terms used and not
defined herein shall have the meaning ascribed thereto in the Purchase
Agreement.
B.              As a condition to Buyer's entering into the Purchase Agreement,
Seller has agreed to remain an employee of Company pursuant to a written
employment agreement.
C.              Seller has intimate knowledge of the Business which knowledge,
if exploited, directly or indirectly, by Seller in contravention of this
Agreement, would seriously, adversely and irreparably affect the ability of the
Buyer to realize the benefits of its acquisition and protect and secure, among
other things, (1) certain trade secrets of the Business; (2) valuable
confidential and professional information of the Business; (3) relationships
with existing patients; (4) and the goodwill associated with the Business and
Purchased Assets.
NOW THEREFORE, in consideration of the Purchase Price paid to Seller for the
Purchased Assets, the covenants, warranties and mutual agreements herein set
forth, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties do hereby agree as follows:
1.              Acknowledgements.    Seller acknowledges that the covenants
contained in this Agreement are an essential part of the Purchase Agreement and
that, but for Seller's agreement to comply with such covenants, Buyer would not
have entered into the Purchase Agreement. Seller further acknowledges that the
terms and provisions of this Agreement are incorporated by reference into the
Purchase Agreement.
2.               Negative Covenants.    From the Effective Date and continuing
until the second anniversary of Seller's separation from service (as an
employee, contractor or otherwise) with Company, Buyer or its Affiliates (the
"Covered Period"), Seller shall not, directly or indirectly, for Seller's own
account or for the benefit of others, within a radius of 25 miles of either of
the Centers or any other urgent care, primary care, occupational health or
walk-in medical center that Buyer or any of its Affiliates opens, acquires,
manages or commits to open, acquire, or manage (whether or not such commitment
is binding) at any time prior to Seller's separation of service (each a
"Protected Center") (a) call upon, solicit, divert or take away, any patients,
customers or clients seen or treated at any Protected Center, (b) hire, attempt
to hire, contact or solicit with respect to hiring, any employee or independent
contractor employed or engaged by Buyer within the 24-month period immediately
preceding the expiration of the Covered Period, or, (c) own any interest in,
lease, operate, manage, extend credit to or otherwise participate in (e.g., as
an owner or lender) any urgent care, occupational health or walk-in medical
business within a 25 mile radius of a Protected Center.  The foregoing is not
intended nor shall it be interpreted to prohibit Seller from referring any
patient for any goods or services to any health care center that in Seller
independent medical judgment is in the best interests of such patient.
1

--------------------------------------------------------------------------------

3.              Confidentiality.
 
a.               Seller will hold and keep confidential all Confidential
Information (as defined below) to which Seller, at any time shall have become
informed, and will not, directly or indirectly, disclose any Confidential
Information to any person, firm, corporation or entity, or use the same, or
permit the same to be disclosed or used.  "Confidential Information" as used
herein means proprietary information directly relating to Seller or developed
exclusively by Seller or the Company or developed for the use of Seller, the
Company or the Business and may include, without limitation, the following types
of information regarding Seller, the Company or the Business existing as of the
date hereof: corporate information, including business information, plans,
strategies, tactics, or policies; marketing information, including strategies,
tactics, methods, customer and patient lists, prospects, and market research
data; financial data or forecasts; policies or procedures; know-how and ideas;
operational information, including trade secrets; and technical information,
including designs, drawings and specifications.  Confidential Information is
limited to that information which is not generally known to the public (other
than as a result of unauthorized disclosure by Seller) or within the industry in
which Business is operated.
 
b.               This Agreement does not apply to any part of the Confidential
Information that Seller is required to disclose by any law or legally binding
order of any court, government, semi-government, administrative, fiscal or
judicial body, department, commission, authority, tribunal, agency or entity
acting within its powers; provided, however that Seller shall use reasonable
efforts not to disclose the Confidential Information until the Company has had a
reasonable opportunity to formally oppose and restrict such disclosure and in
any event Seller shall disclose only the minimum Confidential Information
required to comply with the applicable law or order.  In the event Seller
proposes to disclose the Company's Confidential Information, Seller shall notify
the Company of any legal requirement to make such a disclosure and must provide
the Company with such reasonable assistance, at the Company's expense, in
resisting disclosure as the Company may reasonably require.
 
4.               Non-Disparagement.   Seller will not in any way, directly or
indirectly, make any statements, written or verbal, that are defamatory,
derogatory, or disparaging about, or that may adversely affect the Business,
Buyer or its Affiliates, or any of their shareholders, officers, directors,
members, owners, employees, personnel, agents or representatives (collectively,
the "Buyer Entities").  This includes, but is not limited to, making such
statements on any internet site, blog or social media page, including Facebook,
Google Plus, Twitter, LinkedIn, or any other internet site, electronic medium,
or any other forum or medium.  This prohibition applies to statements made under
false names, anonymously, or through third parties or other business entities. 
The terms "derogatory" or "disparaging" as used in this Agreement are intended
by the parties to have the broadest possible meaning and are to include any
utterances or writings by Seller or at Seller's instruction, whether or not
Seller believes or is of the opinion that such utterances or writings are
correct or true, which could be reasonably regarded as tending to deprecate,
discredit, demean, lower or diminish the regard or reputation of or otherwise
adversely affect the Business or the Buyer Entities as a result.
2

--------------------------------------------------------------------------------

5.              Compliance.    Seller acknowledges that Seller's compliance with
the terms of this Agreement is necessary for Buyer to realize the benefits of
its acquisition and to protect and secure, among other things, (a) trade secrets
of the Business; (b) valuable confidential and professional information of the
Business; (c) relationships with existing patients; and (d) the goodwill
associated with the Business and Shares purchased by Buyer under the Purchase
Agreement. Further, Seller acknowledges and agrees that irreparable injury, for
which the remedy at law would be inadequate, will result to Buyer in the event
of a breach of this Agreement.  Accordingly, Seller agrees that Buyer will be
entitled, in addition to any other remedies and damages available, including
reasonable attorney fees incurred in the enforcement of the covenants and
restrictions contained in this Agreement, to an injunction to restrain the
violation of the terms of this Agreement.
6.               Reasonableness; Severability.  Seller acknowledge and agrees
that the restrictions placed on Seller and the rights and remedies conferred on
Buyer are reasonable in time, scope, and territory and are fully required to
protect the legitimate business interests of Buyer without a disproportionate
detriment to Seller.  If any term or provision of this Agreement is determined
to be invalid, illegal or unenforceable by any court, agency or tribunal of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.  Unless
expressly provided in this Agreement to the contrary, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the Agreement be performed as originally contemplated to the greatest
extent possible. If the parties are unable to mutually agree upon a
modification, the court, agency or tribunal of competent jurisdiction may sever
the invalid, illegal or unenforceable provision from this Agreement, provided
that such action shall not affect, impair, or invalidate the portion of this
Agreement not determined to by invalid or unenforceable.
7.               Miscellaneous.  This Agreement shall be construed and enforced
in accordance with, and governed by, the laws of the State of Alabama (without
regard to the conflicts of laws principles thereof).  This Agreement embodies
the entire agreement and understanding between Buyer and Seller with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and relating to the subject matter hereof.  Except as set forth in
Section 6 of this Agreement, this Agreement may not be modified or amended or
any term or provision hereof waived or discharged except in writing signed by
the party against whom such amendment, modification, waiver, or discharge is
sought to be enforced.  All of the terms of this Agreement shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of and be enforceable by the parties hereto, the Buyer Entities
and their respective successors and assigns. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including .pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.
[Signature Pages Follows]
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


 
BUYER:
 
 
 
ACSH URGENT CARE HOLDINGS,
  LLC
 
a Delaware limited liability company
 
 
 
By:
 
  
 
 
Name:
Matthew D. Thompson
 
Title:
Chief Financial Officer
 
 
 
SELLER:
 
 
 
By:
 
   
 
 
 
 
Name:
Jason C. Junkins, M.D



4

--------------------------------------------------------------------------------

EXHIBIT E
GUARANTY
 
THIS GUARANTY is made and entered into as of September 12, 2014 (the "Effective
Date") by AMERICAN CARESOURCE HOLDINGS, INC., a Delaware corporation
("Guarantor"), is executed and delivered for the benefit of JASON C. JUNKINS,
M.D., an individual resident of the State of Alabama ("Seller").
 
RECITALS:
 
A.                 Seller and ACSH Urgent Care Holdings, LLC, a Delaware limited
liability company ("Buyer")  are parties to that certain Stock Purchase
Agreement, dated as of the Effective Date (the "Purchase Agreement"), pursuant
to which Buyer purchased from Seller all of the outstanding shares of common
stock of Mid-South Urgent Care, Inc., an Alabama corporation (the "Shares");
 
B.                  As partial payment of the purchase price for the Shares,
Buyer executed and delivered a promissory note in the initial principal amount
of $150,000 (the "Note"); and
 
C.                  To secure Buyer's payment and performance under the Note,
Seller required that Guarantor, as Buyer's parent company, guaranty Buyer's
obligations under the Note.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantor hereby agrees as follows:


1.                   Guaranty.  Guarantor, as the owner of 100% of the ownership
interests in Buyer, unconditionally guaranties (the "Guaranty") unto Seller all
payment and performance obligations of Buyer under the Note (collectively, the
"Obligations").


2.                   Right of Action.  The Guaranty is subject to all applicable
provisions of the Note, including, without limitation, those affecting Buyer's
obligation to satisfy the Obligations.  Guarantor acknowledges that upon
Buyer's  default under the Note, Seller may bring a separate action against
Guarantor for collection and enforcement of the Obligations without first
proceeding against Buyer.  The Guaranty shall be construed under and governed by
the laws of the State of Alabama.
 
3.                   Termination.   The Guaranty shall terminate and Guarantor
shall be released from all liability hereunder immediately upon the
satisfaction, in full, of the Obligations or the cancellation or termination of
the Note.
 
4.                   Consent to Alteration.  Guarantor acknowledges that Seller
and Buyer may, from time to time, agree to modify, amend or alter certain
provisions of the Note and Seller may extend the time period for payment of the
Obligations without in any way releasing or discharging Guarantor from any of
the Obligations.


5.                    Successors and Assigns of Seller.  This Guaranty shall
inure to the benefit of Seller and his successors and assigns and shall bind the
Guarantor and its executors, administrators, successors and assigns.


[Signatures Page Follows]
1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
Effective Date.




 
GUARANTOR:
 
 
 
AMERICAN CARESOURCE HOLDINGS, INC.
 
a Delaware corporation
 
 
 
By:
 
 
Name:
Matthew D. Thompson
 
Title:
Chief Financial Officer



[Signature Page to Guaranty]
 
 
2

--------------------------------------------------------------------------------